Name: Commission Regulation (EEC) No 920/81 of 27 February 1981 concerning Annex IV to Regulation (EEC) No 3059/78 on common rules for imports of certain textile products originating in third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9.4 . 81 Official Journal of the European Communities No L 98 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 920/81 of 27 February 1981 concerning Annex IV to Regulation (EEC) No 3059/78 on common rules for imports of certain textile products originating in third countries Whereas , for the purpose of clarity and administrative efficiency, that breakdown should be set out again in the present Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3059/78 of 21 December 1978 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 3553/ 80 (2), and in particular Articles 15 and 18 thereof, Whereas , in Annex IV to Regulation (EEC) No 3059/78 , it is stated that the allocations as between Member States of quantitative limits for 1981 have been published for the purposes of information and that the final version shall be the subject of a Community Regulation at the beginning of 1981 ; Whereas it is appropriate to provide for 1981 the same allocations as those published in Annex IV to Regulation (EEC) No 3059/78 , and to include the quantitative limits established pursuant to Article 11 of that Regulation ; Whereas Regulation (EEC) No 3553/ 80 establishes a definitive regional breakdown for 1981 of certain quantitative limits for the Community ; The allocation for 1981 of the Community quantitative limits referred to in Annex IV to Regu ­ lation (EEC) No 3059/78 shall be as set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 February 1981 . For the Commission Ã tienne DAVIGNON Vice-President (') OJ No L 365, 27 . 12 . 1978 , p . 1 . O OJ No L 381 , 31 . 12 . 1980, p . 1 . No L 98 /2 Official Journal of the European Communities 9 . 4 . 81 ANNEX QUANTITATIVE LIMITS VALID FOR 1981 GROUP I Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units (Quantitative limits from 1 January to 31 December 1981 1 55.05 55.05-13 ; Cotton yarn, not put up for retail Argentina D Tonnes 1 122 19 ; 21 ; 25 ; sale F 483 27 ; 29 ; 33 ; I 429 35 ; 37 ; 41 ; BNL 569 45 ; 46 ; 48 ; UK 152 52 ; 58 ; 61 ; IRL 59 65 ; 67 ; 69 ; DK 70 72 ; 78 ; 92 ; GR 20 98 EEC 2 904 Brazil D Tonnes 11 794 F 3 227 I 3 405 BNL 6 345 UK 650 IRL 1 410 DK 475 EEC 27 306 Bulgaria D Tonnes 10 F 36 I 40 BNL 8 UK 15 IRL 8 DK 4 EEC 121 I Colombia D Tonnes 3 524 F 655 I 957 BNL 941 UK 643 IRL 316 DK 281 GR 10 EEC 7 327 9 . 4 . 81 Official Journal of the European Communities No L 98 /3 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 1 South Korea D Tonnes' 307 (cont'd) F 45 I 16 BNL 62 UK 2 IRL 3 DK 2 GR 350 EEC 787 Hong Kong D Tonnes 15-5 F 6 I 28-5 BNL 11 UK 637-5 IRL 19-5 DK 3 EEC 721 Hungary BNL Tonnes 235 India D Tonnes 800 F 557 I 689 BNL 736 UK 5 952 IRL 346 DK 56 EEC 9 136 Mexico D Tonnes 987 F 739 I 1 167 BNL 2 084 UK 90 IRL 67 DK 94 EEC 5 228 Pakistan D Tonnes 1 480 F 1 200 I 1 974 BNL 1 204 UK 627 IRL 397 DK 224 GR 55 EEC 7 161 Peru (') D Tonnes 104 F 5 I 416 BNL 1 UK 1 IRL 1 DK 10 GR 2 EEC 540 (') See Appendix . No L 98 /4 Official Journal of the European Communities 9.4.81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Unit: (Quantitative limits from 1 January to 31 December 1981 Romania Tonnes1 (cont 'd) 998 385 17 25 20 28 15 11 1 499 D F I BNL UK IRL DK GR EEC Yugoslavia TonnesD F I BNL UK IRL DK EEC 2 762 188 4 300 114 132 44 29 7 569 2 55.09 Other woven fabrics of cotton : Brazil Tonnes Woven fabrics of cotton, other than gauze, terry fabrics , nar ­ row woven fabrics, pile fabrics, chenille fabrics, tulle and other net fabrics D F I BNL UK IRL DK EEC 6 182 1 847 3 641 1 877 2 302 607 293 16 749 55.09-01 ; 02 03 04 ; 05 11 12 ; 13 14 15 ; 16 17 19 ; 21 29 31 ; 33 35 37 ; 38 39 41 ; 49 51 52 ; 53 54 55 ; 56 57 59 ; 61 63 64 ; 65 66 67 ; 68 69 70 ; 71 72 73 ; 74 76 77 ; 78 81 82 ; 83 84 86 ; 87 92 93 ; 97 Bulgaria TonnesD F I BNL UK IRL DK EEC 305 141 243 53 O 59 9 150 960 Colombia (') TonnesD F I BNL UK IRL DK GR EEC 1 388 465 2 058 318 1 129 204 77 11 5 650 South Korea TonnesD F I BNL UK IRL DK GR EEC 1 091 486 561 1 069 1 180 20 973 30 5 410 (') See Appendix . 9 . 4 . 81 Official Journal of the European Communities No L 98 /5 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 2 Egypt D Tonnes 868 (cont'd) F 873 I 1 717 BNL 820 UK 1 604 IRL 21 DK 189 GR 50 EEC 6 142 Hong Kong D Tonnes 725 F 585 I 717 BNL 397 UK 10 146 IRL 448 DK 80 EEC 13 098 Hungary D Tonnes 641 F 338 I 83 BNL 68 UK 423 IRL 38 DK 350 GR 250 EEC 2 191 India D Tonnes 4 240 F 4 671 I 2 304 BNL 1 523 UK 26 763 IRL 373 DK 426 EEC 40 300 Malaysia D Tonnes 1 573 F 166 I . 502 BNL 482 UK 744 IRL 10 DK 1 77 GR 11 EEC 3 665 Mexico D Tonnes 2 400 F 520 I 1 170 BNL 1 294 UK 496 IRL 68 DK 302 EEC 6 250 No L 98 /6 Official Journal of the European Communities 9 . 4 . 81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 2 Pakistan D Tonnes 2 660 (cont'd) F 1 617 I 2 563 BNL 1 524 UK 10 500 IRL 779 DK 507 GR 30 EEC 20 180 Peru (') D Tonnes 36 F 8 I 136 BNL 64 UK 26 ¢- r ­ IRL 16 DK 2 GR 2 EEC 290 Poland D Tonnes 688 F 402 I 201 BNL 190 UK 99 IRL 100 DK 135 GR 242 EEC 2 057 Romania D Tonnes 1 615 F 1 034 I 319 BNL 763 UK 100 IRL 55 · DK 218 GR 55 EEC 4 159 Singapore D Tonnes 555 F 256 I 557 BNL 342 UK 740 IRL 21 DK 13 GR 11 EEC 2 495 Thailand (') D Tonnes 4 846 F 732 I 4 658 BNL 1 332 UK 1 544 IRL 124 DK 1 371 GR 14 ' EEC 14 621 (') See Appendix. 9 . 4 . 81 Official Journal of the European Communities No L 98 /7 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units (Quantitative limits from 1 January to 31 December 1981 2 Yugoslavia Tonnes (cont 'd) D F I BNL UK IRL DK EEC 1 897 847 4 774 507 1 058 11 132 9 226 55.09-03 : Brazil Tonnes2 a a) Of which other than un ­ bleached or bleached D F I BNL UK IRL DK EEC 685 262 525 566 , 420 506 87 3 051 04 ; 05 ; 51 ; 52 ; 53 ; 54 ; 55 ; 56 ; 57 ; 59 ; 61 ; 63 ; 64 ; 65 ; 66 ; 67 ; 70 ; 71 ; 81 ; 82 ; 83 ; 84 ; 86 ; 87 ; 92 ; 93 ; 97 Bulgaria TonnesD F I BNL UK IRL DK EEC 101 46 72 13 (&gt;) 13 9 34 288 BNL Tonnes 159Colombia (') South Korea TonnesD F I BNL UK IRL DK GR EEC 134 59 69 130 142 3 119 5 661 Egypt TonnesD F I BNL UK IRL DK GR EEC 174 174 343 164 321 4 38 10 1 228 Hong Kong TonnesD F I BNL UK IRL DK EEC 625 505 620 343 8 755 387 69 11 304 (') See Appendix. No L 98/ 8 Official Journal of the European Communities 9 . 4 . 81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 2 a) Hungary D Tonnes 432 (cont'd) F 228 I 32 BNL 35 UK 385 IRL 29 DK 282 GR 160 EEC 1 583 India D Tonnes 725 F 586 I 394 BNL 602 UK 2 530 IRL 105 DK 308 EEC 5 250 Malaysia D Tonnes 415 F 27 I 76 BNL 42 UK 119 IRL 10 DK 87 GR 2 EEC 778 Pakistan D Tonnes 126 F 112 I 95 BNL 64 UK 518 IRL 397 DK 117 GR 10 EEC 1 439 Poland D Tonnes 439 F 222 I 24 BNL 18 UK 42 IRL 81 DK 82 GR 151 EEC 1 059 Romania D Tonnes 1 221 F 510 I 205 BNL 152 UK 71 IRL 51 DK 205 GR 44 EEC 2 459 9 . 4 . 81 Official Journal of the European Communities No L 98 /9 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 Tonnes2 a) (cont 'd) Singapore D F I BNL UK IRL DK GR EEC 337 71 122 215 427 21 9 5 1 207 Thailand (') TonnesD F I BNL UK IRL DK GR EEC 1 329 112 702 444 654 53 667 4 3 965 Yugoslavia TonnesD F I BNL UK IRL DK EEC 577 181 745 129 136 5 73 1 846 Brazil UK3 56.07 A Woven fabrics of man-made fibres (discontinuous or waste) : Tonnes TonnesA. Of synthetic textile fibres : Bulgaria 393 31 119 43 C) 3 3 9 208 Woven fabrics of synthetic fi ­ bres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics D F I. BNL UK IRL DK EEC 56.07-01 ; 04 ; 05 ; 07 08 ; 10 ; 12 15 ; 19 ; 20 22 ; 25 ; 29 30 ; 31 ; 35 38 ; 39 ; 40 41 ; 43 ; 45 46 ; 47 ; 49 Colombia TonnesD F I BNL UK IRL DK GR EEC (') South Korea Tonnes 438 616 1 638 769 378 30 47 196 D F I BNL UK % GR EEC 4 112 (') See Appendix. No L 98 / 10 Official Journal of the European Communities 9 . 4 . 81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units (Quantitative limits from 1 January to 31 December 1981 3 (cont 'd) Hong Kong TonnesD F I BNL UK IRL DK EEC Hungary TonnesD F I BNL UK IRL DK GR EEC Malaysia TonnesD F I BNL UK IRL DK GR EEC 1 623 1 226 397 612 6 577 125 140 10 700 75 160 19 38 168 4 14 50 528 1 079 394 1 281 317 859 157 112 3 4 202 136 120 40 45 313 79 9 116 858 301 513 27 30 51 6 11 7 946 38 38 21 15 266 27 27 3 435 Poland TonnesD F I BNL UK IRL DK GR EEC Romania TonnesD F I BNL UK IRL DK GR EEC Singapore TonnesD F I BNL UK IRL DK GR EEC 9 . 4 . 81 Official Journal of the European Communities No L 98 / 11 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units (Quantitative limits from 1 January to 31 December 1981 3 (cont'd) Thailand D F I BNL UK IRL DK GR Tonnes C) EEC - Yugoslavia D F I BNL UK IRL DK EEC Tonnes 52 47 423 25 55 4 170 776 3 a) 56.07-01 ; 05 ; 07 ; 08 ; 12 ; 15 ; 19 ; 22 ; 25 ; 29 ; 31 ; 35 ; 38 ; 40 ; 41 ; 43 ; 46 ; 47 ; 49 a) Of which other than un ­ bleached or bleached Bulgaria Colombia South Korea D F I BNL UK IRL DK EEC BNL D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes 14 54 28 C) 1 3 4 104 O 44 64 202 91 47 3 3 120 574 Hong Kong D p Tonnes 1 135 859 277 405 4 306 87 99 I BNL UK IRL DK EEC 7 168 Hungary D F I BNL Ã K IRL DK GR Tonnes  26-5 EEC 26-5 (') See Appendix. No L 98 / 12 Official Journal of the European Communities 9 . 4 . 81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberSutes Units Quantitative limits from 1 January to 31 December 1981 3 a) Malaysia D Tonnes 874 (cont'd) F 65 I 128 BNL 30 UK 171 IRL 146 DK 76 GR 1 EEC 1 491 Poland D Tonnes 116 F 107 I 26 BNL 23 UK 251 IRL 62 DK 9 GR 73 - EEC 667 Singapore D Tonnes 6 F 4 I 11 BNL 2 UK 30 IRL 27 DK 27 GR 1 EEC 108 Thailand D Tonnes , F I BNL UK fi IRL v ) DK GR EEC - 4 &gt; 60.04 BÃ ­ II a) b ) c) IV b) 1 aa) dd) 2 ee) d ) 1 aa) dd) 2 dd) 60.04-19 ; 20 ; 22 ; 23 ; 24 ; 26 ; 41 ; 50 ; 58 ; 71 ; 79 ; 89 Under garments , knitted or cro ­ cheted, not elastic or rubberized : Shirts , T-shirts , lightweight fine knit roll , polo or turtle necked jumpers and pullovers, under ­ vests and the like, knitted or cro ­ cheted, not elastic or rubberized, other than babies ' garments , of cotton or synthetic textile fibres ; T-shirts and lightweight fine knit roll , polo or turtle necked jum ­ pers and pullovers , of regenera ­ ted textile fibres , other than babies ' garments Brazil Bulgaria D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pieces 1 000 pieces 6 701 270 490 1 189 2 098 45 456 11 249 420 70 65 21 39 2 7 624 (') See Appendix . 9 . 4 . 81 Official Journal of the European Communities No L 98 / 13 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units (Quantitative limits from 1 January to 31 December 1981 4 South Korea (') D 1 000 pieces 2 258 (cont 'd) F 4 719 I 781 BNL 1 106 UK 1 944 IRL 121 DK 359 GR 10 EEC 11 298 Egypt UK 1 000 pieces 598 Hong Kong D 1 000 pieces 9 540 F 713 I 533 BNL 2 223 UK 11 725 IRL 145 DK 622 EEC 25 501 Hungary D 1 000 pieces 695 F 1 081 I 179 BNL 403 UK 345 IRL 3 DK 159 GR 9 EEC 2 874 India D 1 000 pieces 2 066 F 1 371 I 759 BNL 763 UK 2 362 IRL 42 DK 255 EEC 7 618 Macao D 1 000 pieces 2916 F 3 869 I 163 BNL 932 UK 2 576 IRL 15 DK 99 GR 10 EEC 10 580 Malaysia D 1 000 pieces 1 121 F 1 017 I 187 BNL 1 367 UK 732 IRL 23 DK 142 GR 9 EEC 4 598 (') See Appendix . No L 98 / 14 Official Journal of the European Communities 9 . 4 . 81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 4 Pakistan D 1 000 pieces 1 437 (cont'd) F 1 679 I 259 BNL 1 021 UK 2 132 IRL 23 DK 564 GR 12 EEC 7 127 Philippines D 1 000 pieces 2 194 F 3 383 I 237 BNL 886 UK 1 798 IRL 22 DK 479 EEC 8 999 Poland D 1 000 pieces 4 110 F 3 049 I 139 BNL 88 UK 1 455 IRL 7 DK 248 GR 9 EEC 9 105 Romania (') D 1 000 pieces 7 940 F 1 208 I 786 BNL 897 UK 2 748 IRL 18 DK 389 GR 9 EEC 13 995 Singapore D 1 000 pieces 5 038 F 2 589 I 164 BNL 1 404 UK 1 617 IRL 94 DK 483 GR 9 EEC 11 398 Sri Lanka D 1 000 pieces 31 7 F 153 I 126 BNL 349 UK 331 IRL 13 DK 42 GR 9 EEC 1 340 (') See Appendix. 9. 4 . 81 Official Journal of the European Communities No L 98 / 15 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 4 Thailand D 1 000 pieces 1 932 (cont 'd) F 2 623 I 335 BNL 619 UK 2 576 IRL 23 DK 358 GR 9 EEC 8 475 Yugoslavia D 1 000 pieces 1 620 F 1 324 I 148 BNL 545 UK 471 IRL 14 DK 45 EEC 4 167 5 60.05 AI II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 ; 31 ; 33 ; 34 ; 35 ; 36 ; 39 ; 40 ; 41 ; 42 ; 43 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and cloth ­ ing accessories : Jerseys, pullovers, slip-overs , waistcoats , twinsets , cardigans , bed-jackets and jumpers, knit ­ ted or crocheted , not elastic or rubberized, of wool, of cotton or of man-made textile fibres Bulgaria South Korea Hong Kong Hungary D F I BNL UK IRL DK EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 281 118 46 40 ' 115 3 12 615 5 138 1 178 685 7 511 11 915 222 385 7 27 041 11 290 534 506 2 272 1 1 849 46 748 27 245 372 692 230 195 273 15 81 10 1 868 No L 98 / 16 Official Journal of the European Communities 9 . 4 . 81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 5 (cont 'd) Macao 1 000 piecesD F I BNL UK IRL DK GR EEC Malaysia 1 000 piecesD F I BNL UK IRL DK GR EEC Pakistan 1 000 piecesD F I BNL UK IRL DK GR EEC 4 154 2 107 248 735 2 057 15 441 6 9 763 434 575 84 267 557 5 46 6 1 974 914 69 156 91 144 9 51 10 1 444 78 37 302 36 130 6 19 6 614 1 495 458 171 270 2 266 32 338 5 030 287 498 113 94 558 8 81 6 1 645 Peru 1 000 piecesD F I BNL UK IRL DK GR EEC Philippines 1 000 piecesD F I BNL UK IRL DK EEC Poland 1 000 piecesD F I BNL UK IRL DK GR EEC 9 . 4 . 81 Official Journal of the European Communities No L 98 / 17 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units (Quantitative limits from 1 January to 31 December 1981 5 Romania D 1 000 pieces 4 928 (cont'd) F 1 158 I 1 523 BNL 445 UK 1 197 IRL 20 DK 122 GR 10 EEC 9 403 Singapore D 1 000 pieces 2 455 F 575 I 275 BNL 996 UK 1 875 IRL 46 DK 109 GR 6 EEC 6 337 Sri Lanka D 1 000'pieces 383 F 105 I 94 BNL 49 UK 163 IRL 8 DK 31 GR 6 EEC 839 Thailand D 1 000 pieces 1 903 F 287 I 230 BNL 697 UK 2 201 IRL 77 DK 424 GR 6 EEC 5 825 Yugoslavia D 1 000 pieces 573 F 269 I 47 BNL 142 UK 170 IRL 4 DK 22 EEC 1 227 6 61.01 B V d) 1 2 3 e) 1 2 3 Men's and boys ' outer garments : Brazil D F I BNL UK IRL DK EEC 1 000 pieces 859 77 361 166 249 8 80 1 800 No L98/ 18 Official Journal of the European Communities 9 . 4.81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 6 61.02 Women's, girls' and infants' outer Bulgaria D 1 000 pieces 167 (cont'd) B II e) 6 aa) garments : F 39 bb) I 42 cc) B. Other : BNL 20 61.01-62 ; Men's and boys ' woven bree ­ UK 28 64 ; 66 ; 72 ; ches, shorts and trousers (in ­ IRL 2 74 ; 76 cluding slacks); women's , girls ' DK 10 and infants ' woven trousers and EEC 308 / 1 Ã Ã  // . slacks, of wool, of cotton or ofol.Uz-6o ; 68 ; 72 man-made textile fibres South Korea D 1 000 pieces 1 419 F 109 I 304 BNL 1 020 UK 1 393 IRL 58 DK 265 GR 12 EEC 4 580 Hong Kong (') D 1 000 pieces 20 663 F 803 I 667 BNL 3 171 UK 23 970 IRL 70 DK 2 593 EEC 51 937 Hungary D 1 000 pieces 45 F 5 I 3 BNL 144 UK 11 IRL  DK 30 GR 7 EEC 245 India BNL 1 000 pieces 197 UK 186 Indonesia BNL 1 000 pieces 700 Macao D 1 000 pieces 5 367 F 2 701 I 907 BNL 1 241 UK 356 IRL 19 DK 36 GR 6 EEC 10 633 (') See Appendix. 9 . 4 . 81 Official Journal of the European Communities No L 98 / 19 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1981 6 Malaysia D 1 000 pieces 1 295 (cont'd) F 392 I 161 BNL 809 ' UK 193 IRL 9 DK 168 GR 7 EEC 3 034 Philippines D 1 000 pieces 1 694 F 135 I 21 BNL 677 UK 282 IRL 9 DK 94 EEC 2912 Poland D 1 000 pieces 131 F 48 I 59 BNL 162 UK 57 IRL 1 DK 12 GR 7 EEC 477 ' / Romania D 1 000 pieces 478 F 900 I 1 826 BNL 352 UK 244 IRL 7 DK 14 GR 7 EEC 3 828 Singapore D 1 000 pieces 2 405 F 994 I 315 BNL 1 685 UK 799 IRL 21 DK 223 GR 7 EEC 6 449 Sri Lanka D 1 000 pieces 884 F 93 I 205 BNL 209 UK 377 IRL 17 DK 67 GR 7 EEC 1 859 No L 98 /20 Official Journal of the European Communities 9 . 4 . 81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units (Quantitative limits from 1 January to 31 December 1981 6 Thailand D 1 000 pieces 502 (cont'd) F 76 I 53 BNL 225 UK 138 IRL 2 DK 202 GR 7 EEC 1 205 Yugoslavia D 1 000 pieces 207 F 29 I 19 BNL 119 UK 205 IRL 1 DK 12 EEC 592 7 60.05 A II b) 4 aa) 22 33 44 55 61.02 B II e) 7 bb ) cc) dd) 60.05-22 ; 23 ; 24 ; 25 61.02-78 ; 82 ; 84 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's , girls ' and infants ' outer garments : B. Other : Blouses and shirt-blouses, knit ­ ted , crocheted (not elastic or rubberized), or woven, for women, girls and infants , of wool , of cotton or of man ­ made textile fibres Brazil Bulgaria South Korea i Hong Kong Hungary UK D F I BNL UK IRL DK EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 113 42 111 44 20 32 2 7 258 2 582 432 310 1 802 3 208 12 236 8 8 590 18 715 505 520 2 662 7 836 26 645 30 909 70 60 59 5 44 33 10 281 9 . 4 . 81 Official Journal of the European Communities No L 98 /21 Category CCTT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 7 India D 1 000 pieces 9 173 (cont'd.) F 2 707 I 1 411 BNL 3 572 UK 11 366 IRL 105 DK 514 EEC 28 848 Macao D 1 000 pieces 788 F 1 702 I 188 BNL 337 UK 1 064 IRL 4 DK 162 GR 5 EEC 4 250 Malaysia D 1 000 pieces 233 F 1 106 I 76 BNL 32 UK 133 IRL 3 DK 38 GR 5 EEC 1 626 Pakistan D 1 000 pieces 405 - F 251 I 756 BNL 409 UK 868 IRL 10 DK 98 GR 8 EEC 2 805 Philippines D 1 000 pieces 986 F 254 I 167 BNL 164 UK 501 IRL 9 DK 46 EEC 2 127 Romania D 1 000 pieces 114 F 376 I 13 BNL 4 UK 10 IRL  DK 18 GR 5 EEC 540 No L 98 /22 Official Journal of the European Communities 9 . 4 . 81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 7 Singapore D 1 000 pieces 2 355 (cont 'd) F 1 204 I 180 BNL 489 UK 1 481 IRL 37 DK 292 GR 5 EEC 6 043 Sri Lanka D 1 000 pieces 892 F 409 I 530 BNL 303 UK 647 IRL 14 ' DK 81 GR 8 EEC 2 884 Thailand D 1 000 pieces 912 F 145 I 262 BNL 242 UK 205 IRL 8 DK 161 GR 5 EEC 1 940 Yugoslavia D 1 000 pieces 190 F 27 I 26 BNL 51 UK 27 IRL 1 DK 8 EEC 330 8 61.03 A 61.03-11 ; 15 ; 19 Men's and boys ' under garments, including collars , shirt fronts and cuffs : Men's and boys ' shirts , woven, of wool, of cotton or of man ­ made textile fibres Bulgaria South Korea D F I BNL UK IRL DK EEC D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 1 640 247 112 61 71 12 94 2 237 18 072 381 983 6 700 2 756 60 154 20 29 126 9 . 4 . 81 Official Journal of the European Communities No L 98/23 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 8 (cont'd) Hong Kong D 1 000 pieces 20 599 F 579 I 1 342 BNL 3 244 UK 21 809 IRL 53 DK 1 931 EEC 49 557 Hungary D 1 000 pieces 159 F 101 I 57 BNL 28 UK 159 IRL 1 DK 10 GR 10 I EEC 525 India (') D 1 000 pieces 8 907 F 922 I 3 344 BNL 2 794 UK 8 777 IRL 181 DK 544 EEC 25 469 Macao D 1 000 pieces 614 F 2 421 I 736 BNL 237 UK 1 465 IRL 5 DK 838 GR 8 EEC 6 324 Malaysia D 1 000 pieces 1 193 F 1 722 I 84 BNL 179 UK 212 IRL 5 DK 469 GR 8 EEC 3 872 Pakistan D 1 000 pieces 557 F 49 I 407 BNL 338 UK 1 109 IRL 34 DK 41 GR 15 EEC 2 550 (') See Appendix . No L 98 /24 Official Journal of the European Communities 9 . 4 . 81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units (Quantitative limits from 1 January to 31 December 1981 8 Philippines D 1 000 pieces 1 456 (cont'd) F 197 I 364 BNL 468 UK 287 IRL 36 DK 104 EEC 2 912 Poland D 1 000 pieces 610 F 52 I 13 BNL 67 UK 422 IRL 5 DK 13 GR 8 EEC 1 190 Romania D 1 000 pieces 3 308 F 628 I 598 BNL 241 UK 698 IRL 12 DK 182 GR 8 EEC 5 675 Singapore D 1 000 pieces 1 270 F 1 144 I 207 BNL 252 UK 964 IRL 51 , DK 449 GR 8 EEC 4 345 Sri Lanka D 1 000 pieces 1 277 F 223 Ã ¬ 407 BNL 604 UK 601 IRL 27 DK 55 GR 10 EEC 3 204 Thailand D 1 000 pieces 423 F 88 I 330 BNL 254 UK 130 IRL 12 DK 516 GR 8 EEC 1 761 9 . 4 . 81 Official Journal of the European Communities No L 98 /25 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 8 (cont'd) Yugoslavia D 1 000' pieces 925 F 211 I 153 BNL 306 UK 478 IRL 8 DK 24 EEC 2 105 No L 98 /26 Official Journal of the European Communities 9 . 4 . 81 GROUP II Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 9 55.08 Terry towelling and similar terry Brazil D Tonnes 2 553 fabrics of cotton : F 145 I 222 62.02 Bed linen, table linen, toilet linen BNL 180 B III a) 1 and kitchen linen ; curtains and UK 612 other furnishing articles : IRL 153 DK 71 B. Other : EEC 3 936 55.08-10 ; Woven cotton terry fabrics ; 30 ; 50 ; 80 toilet and kitchen linen of woven cotton terry fabrics 62.02-71 Bulgaria UK Tonnes 43 South Korea D Tonnes 321 F 163 I 61 BNL 72 UK 160 IRL 2 DK 31 GR 8 EEC 818 Egypt UK Tonnes 318 Hong Kong D Tonnes 180 ' F 42 I 47 BNL 43 UK 968-5 IRL 2-5 DK 29 EEC 1 312 Hungary D Tonnes 75 F 17 I 6 BNL 4 UK 46 IRL 1 DK 42 GR 5 EEC 196 India D Tonnes 621 F 229 I 187 BNL 281 UK 2 639 IRL 40 DK 170 EEC 4 167 9 . 4 . 81 Official Journal of the European Communities No L 98 /27 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 9 Pakistan D Tonnes 247 (cont'dj ' F 164 I 89 BNL 152 UK 306 IRL 41 DK 38 GR 13 EEC 1 050 Poland D Tonnes 154 F 183 I 25 BNL 19 UK 178 IRL 1 DK 89 GR 5 EEC 654 Yugoslavia D Tonnes 265 F 174 I 22 BNL 15 UK 54 IRL 1 DK 26 EEC 557 10 60.02 A 60.02-40 Gloves, mittens and mitts, knitted or crocheted, not elastic or rub ­ berized : Gloves, mittens and mitts, knit ­ ted or crocheted, not elastic or rubberized, impregnated or coated with artificial plastic materials South Korea Hong Kong (') Macao Thailand D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK EEC F UK 1 000 pairs 1 000 pairs 1 000 pairs 1 000 pairs 884 711 168 328 144 5 69 9 2 318 12 922 941 1 018 5 149 42 643 237 1 564 64 474 331 530 (') See Appendix . No L 98/28 Official Journal of the European Communities 9 . 4 . 81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 1 South Korea 1 000 pairs60.02 B 60.02-50 ; 60 : 70 ; 80 Gloves, mittens and mitts , knitted or crocheted, not elastic or rub ­ berized : Gloves, mittens and mitts , knit ­ ted or crocheted, not elastic or rubberized, other than those of category 10, of wool, of cotton or of man-made textile fibres D F I BNL UK IRL DK GR EEC 1 158 3 003 400 4 160 1 441 203 300 20 10 685 Hong Kong 1 000 pairsD F I BNL UK IRL DK EEC (') Hungary F 462 Macao F UK UK 1 378 4 770 530Of which : 60.02-50 ; 60 ; 80 knitted gloves not elastic or rub ­ berized , other than of cotton 1 000 pairs 1 000 pairs 1 000 pairs 1 000 pairs 1 000 pairs Malaysia F 1 461 Pakistan F UK 899 1 685 Philippines D F I BNL UK IRL DK EEC 656 552 142 716 680 33 20 2 799 Thailand (2) 1 000 pairsD F I BNL UK ' IRL DK GR EEC 1 030 (215 ) ( 175 ) 314 547 ( 10) (33) 24 2 227 (') SeeAppendix . ( 2 ) Plafond-butoir: see Appendix. 9 . 4 . 81 Official Journal of the European Communities No L 98 /29 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 12 60.03 A Bulgaria 1 000 pairsStockings, under stockings, socks, ankle-socks, sockettes and the like, knitted or crocheted, not elastic or rubberized : B I II b) C D D F I BNL UK IRL DK EEC Other than women's stockings of synthetic textile fibres 60.03-11 ; 19 ; 20 ; 27 ; 30 ; 90 South Korea 1 000 pairsD F I BNL UK IRL DK GR EEC Hong Kong 1 000 pairsD F I BNL UK IRL DK EEC 410 868 166 63 226 10 42 1 785 »0 910 5 901 10415 13 828 7 601 163 1 145 30 Ã 9 993 2 165 989 115 754 912 13 2 421 7 369 500 425 50 297 81 4 893 35 2 285 1 442 992 581 60 135 6 1 118 10 4 344 8 286 3 947 7911 3 183 1 125 51 1 294 45 25 842 Hungary 1 000 pairsD F I BNL UK IRL DK GR EEC "Poland 1 000 pairsD F I BNL UK IRL DK GR EEC Romania 1 000 pairsD F I BNL UK IRL DK GR EEC No L 89/30 Official Journal of the European Communities 9 . 4 . 81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries McmberStates Units Quantitative limits from 1 January to 31 December 1981 2 Yugoslavia 1 000 pairs (cont 'd) D F I BNL UK IRL DK EEC 860 1 824 191 295 149 5 157 3 481 13 60.04 Brazil 1 000 pieces B IV b) 1 cc) 2 dd) d) 1 cc) 2 cc) 60.04-48 ; 56:75 ; 85 D F I BNL UK IRL DK EEC Under garments, knitted or cro ­ cheted, not elastic or rubberized : Men 's and boys ' underpants and briefs, women's, girls ' and in ­ fants ' (other than babies') knick ­ ers and briefs , knitted or croche ­ ted, not elastic or rubberized, of cotton or synthetic textile fibres 1 342 1 546 445 412 601 42 111 4 499 Bulgaria UK 1 000 pieces 54 Hong Kong 1 000 piecesD F I BNL UK IRL DK EEC 26 250 2 476 1 033 21 317 12 539 55 7916 71 586 Hungary 1 000 piecesD F I BNL UK IRL DK GR EEC 394 255 2 834 510 324 13 41 52 4 423 Macao (') 1 000 piecesD F I BNL UK IRL DK GR EEC 1 242 1 349 (245) ( 173 ) (387) ( 15 ) ( 137 ) 52 3 227 Poland 1 000 piecesD F I BNL UK IRL DK GR EEC 4 365 620 95 119 241 4 129 52 5 625 (') Plafond-butoir: see Appendix. 9 . 4. 81 Official Journal of the European Communities No L 98 /31 Quantitative Category CCT heading No NIMEXE code Description Third countries Member Units limits from 1 January to ( 1981 ) 31 December 1981 13 Romania D 1 000 pieces 4 758 (cont'd) F 724 I 372 BNL 609 UK 1 832 IRL 20 DK 427 GR 52 EEC 8 794 14 A 61.01 Men's and boys' outer garments : South Korea D 1 000 pieces 1 544 AI F 153 61.01-01 Men's and boys ' coats of im ­ I 141 pregnated, coated, covered or BNL 331 laminated woven fabric falling UK 985 (') within heading No 59.08 , 59.11 IRL 6 or 59.12 DK 60 GR 2 EEC 3 222 Hong Kong D 1 000 pieces 1 178 F 161 I 160 BNL 245 UK 846 IRL 13 DK 84 EEC 2 687 14 B 61.01 Men's and boys ' outer garments : Bulgaria D 1 000 pieces 39 B V b) 1 F 24 2 61.01-41 ; Men's and boys' woven over ­ I 22 3 42 ; 44 ; 46 ; coats, raincoats and other coats, BNL 13 47 cloaks and capes, other than UK 22 those of category 14 A, of wool, IRL 3 of cotton or of man made textile DK 7 fibres EEC 130 South Korea D 1 000 pieces 875 F 50 I 45 BNL 392 (') UK 603 IRL 1 DK 36 GR 3 EEC , 2 005 Hong Kong D 1 000 pieces 1 191 F 109 I 90 BNL 196 UK 77 1 IRL 6 DK 152 EEC 2 515 (') See Appendix. No L 98/32 Official Journal of the European Communities 9 . 4 . 81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 14 B Hungary (') UK 1 000 pieces 49 (cont'd) Poland D 1 000 pieces 156 F 106 I 17 BNL 108 UK 32 IRL 2 DK 16 GR 2 EEC 439 Romania D 1 000 pieces 113 F 23 I 468 BNL 15 UK 22 IRL 2 DK 3 GR 2 EEC 648 Singapore UK 1 000 pieces 12 15 A 61.02 Bla) 61.02-05 Women's , girls ' and infants ' outer garments : B. Other : Women's , girls ' and infants ' coats of impregnated, coated , covered or laminated woven fabric falling within heading No 59.08,59.11 or 59.12 South Korea Hong Kong Macao (2 ) D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK GR EEC 1 000 pieces 1 000 pieces 1 000 pieces 854 66 53 156 395 (') 3 11 2 1 540 588 66 88 142 261 4 47 1 196 ( 14) (7) 30 (5 ) 36 d ) (2) 2 80 (') See Appendix . ( 2 ) Plafond- butoir: see Appendix . 9 . 4 . 81 Official Journal of the European Communities No L 98 /33 Category CCT heading No NIMEXE code ( 1981 ) Descnption Third countries 15 A Poland (cont 'd) Romania 15 B 61.02 BulgariaWomen's , girls ' and infants' outer garments :B II e) 1 aa) bb) cc) 2 aa) bb) cc) B. Other : 61.02-31 ; 32 ; 33 ; 35 ; 36 ; 37 ; 39 ; 40 Women 's, girls ' and infants ' woven overcoats , raincoats and other coats , cloaks and capes ; jackets and blazers, other than garments of category 15 A, of wool, of cotton or of man ­ made textile fibres Quantitative Member Units limits from 1 January to 31 December 1981 D 1 000 pieces 27 F 77 I 5 BNL 3 UK 7 IRL DK 1 GR 2 EEC 122 D 1 000 pieces 15 F 3 I 3 BNL 48 UK 2 IRL DK 1 GR 2 EEC 74 D 1 000 pieces 67 F 45 I 31 BNL 79 UK 34 IRL 2 DK 7 EEC 265 D 1 000 pieces 1 437 F 142 I 127 BNL 500 UK 1 654 0) IRL 59 DK 389 GR 4 EEC 4 312 D 1 000 pieces 3 254 F 123 I 122 BNL 353 UK 712 IRL 8 DK 114 EEC 4 686 D 1 000 pieces 74 F 71 I 12 BNL 51 UK 43 IRL 1 DK 7 GR 5 EEC 264 South Korea Hong Kong Hungary (') See Appendix. No L 98/34 Official Journal of the European Communities 9 . 4 . 81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberSutes Units (Quantitative limits from 1 January to 3 Ã December 1981 15 B India D 1 000 pieces 120 (cont'd) F 231 I 79 BNL 114 UK 152 IRL 3 DK 53 EEC 752 Macao (') D 1 000 pieces 39 F ( 17 ) I ( 8 ) BNL (H ) UK 30 IRL ( 1 ) DK (2 ) GR 5 EEC 110 Philippines (') D 1 000 pieces 188 F (44 ) I (54) BNL (34 ) UK 307 IRL (4 ) DK ( 13 ) EEC 591 Poland D 1 000 pieces 173 F 66 I 24 BNL 1 54 UK 101 IRL 3 DK 57 GR 2 EEC 480 Romania D 1 000 pieces 357 F 45 I 253 BNL 36 UK 49 IRL 2 DK 6 GR 5 EEC 753 ' Yugoslavia D 1 000 pieces 155 F 93 I 14 BNL 23 UK 22 IRL 1 DK 23 EEC 331 C) Plafond- butoir: see Appendix . 9 . 4 . 81 Official Journal of the European Communities No L 98/35 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates I Units Quantitative limits from 1 January to 31 December 1981 16 Men's and boys ' outer garments : Bulgaria 1 000 pieces61.01 B V c) 1 2 3 61.01-51 ; 54 : 57 D F I BNL UK IRL DK EEC Men 's and boys' woven suits ( in ­ cluding coordinate suits con ­ sisting of two or three pieces, which are ordered, packed, consigned and normally sold together) of wool, of cotton or of man-made textile fibres, ex ­ cluding ski suits South Korea 1 000 piecesD F I BNL UK IRL DK GR EEC Hong Kong 1 000 piecesD F I BNL UK IRL DK EEC 1 000 piecesHungary 57 40 27 17 17 2 6 166 151 47 16 178 262 3 5 2 664 392 150 57 278 392 5 26 300 26 17 14 149 79 1 7 4 297 57 165 5 28 6 1 1 2 265 78 54 9 7 104 1 12 2 267 8 D F I BNL UK IRL DK GR EEC Macao 1 000 piecesD F I BNL UK IRL DK GR EEC Poland 1 000 piecesD F I BNL UK IRL DK GR EEC Philippines IRL 1 000 nieces No L 98 /36 Official Journal of the European Communities 9 . 4 . 81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 16 Romania D 1 000 pieces 201 (cont 'd) F 245 I 707 BNL 34 UK 307 IRL 2 DK 11 GR 2 EEC 1 509 Yugoslavia D 1 000 pieces 100 F 40 I 10 BNL 23 UK 160 IRL 1 DK 37 EEC 371 17 61.01 B V a) 1 2 3 61.01-34 ; 36 ; 37 Men's and boys ' outer garments : Men's and boys ' woven jackets (excluding waister jackets) and blazers or wool, of cotton or of man-made textile fibres Bulgaria South Korea Hong Kong Hungary India UK D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK GR EEC F I BNL UK 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 13 514 95 68 196 1 148 72 160 3 2 256 2 962 84 196 260 813 17 116 4 448 58 22 19 58 80 2 8 6 253 329 133 197 345 9. 4 . 81 Official Journal of the European Communities No L 98/37 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 17 Macao D 1 000 pieces 104 (cont'd) F 120 I 15 BNL 23 UK 402 IRL 1 DK 4 GR 3 EEC 672 Philippines UK 1 000 pieces 122 Poland UK 1 000 pieces 130 Romania D 1 000 pieces 182 F 140 I 123 BNL 31 UK 182 IRL 1 DK 2 GR 3 EEC 664 18 61.03 B C 61.03-51 ; 55 ; 59 ; 81 ; 85 ; 89 Men's and boys ' under garments, including collars , shirt fronts and cuffs : Men's and boys ' woven under garments other than shirts , of wool, of cotton or of man-made textile fibres Bulgaria South Korea Hong Kong Macao F D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes Tonnes 32 258 41 15 169 59 4 6 2 554 1 497 161 85 326 1 001 11 70 3 151 674 644 91 181 176 3 24 2 1 795 No L 98/38 Official Journal of the European Communities 9 . 4 . 81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 18 Poland D Tonnes 186 (cont'd) F 37 I 11 BNL 9 UK 42 IRL 1 DK 3 GR 3 EEC 292 I Romania BNL Tonnes 102 Singapore D 1 000 pieces ' 529 F 210 I 41 BNL 323 UK 301 IRL 3 DK 22 GR 2 EEC 1 431 Yugoslavia D Tonnes 7 F 7 I 6 BNL 109 UK 6 IRL  DK 1 EEC ' 136 19 61.05 B I III 61.05-30 ; 99 Handkerchiefs : B. Other : Handkerchiefs of woven fabric, of a value of not more than 15 EUA/kg net weight Bulgaria South Korea (') Hong Kong (') I UK D F I BNL UK IRL DK GR EEC &gt; D F I BNL UK IRL DK EEC 1 000 pieces 1 000 pieces 1 000 pieces 108 12 180 2 102 1 224 2 796 1 602 129 215 56 20 304 19 983 3 686 22 920 19 439 6 134 287 633 73 082 (') See Appendix . 9 . 4 . 81 Official Journal of the European Communities No L 98 /39 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units (Quantitative limits from 1 January to 31 December 1981 19 Hungary (') D Tonnes 122 (cont'd) \ F 15 I 20 BNL 15 UK 45 IRL 1 DK 36 GR 52 EEC ' 306 India (') D 1 000 pieces 17 461 F 13 046 I '5 658 BNL 4 501 UK 26 546 IRL 689 DK 2 072 EEC 69 973 Macao D Tonnes 109 F 94 I 61 BNL 41 UK 10 IRL 1 DK 2 GR 2 EEC 320 Malaysia D 1 000 pieces 21 732 F -O I 62 BNL 62 (&gt;) UK 73 IRL 6 DK 562 GR 52 EEC 23 674 20 62.02 Bla) c) 62.02-12 ; 13 ; 19 Bed linen, table linen, toilet linen and kitchen linen ; curtains and other furnishing articles : B. Other : Bed linen, woven Bulgaria Brazil South Korea Egypt UK D F I BNL UK IRL DK EEC UK UK BNL Tonnes Tonnes Tonnes Tonnes 43 (') 1 964 94 74 160 118 6 15 2 431 104 210 280 (') See Appendix . ( 2 ) See category 89 . No L 98 /40 Official Journal of the European Communities 9 . 4 . 81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 20 Hong Kong D Tonnes 391-5 (cont'd) F 29 I 25 BNL 102 UK 328 IRL 2-5 DK 28 EEC 906 Hungary D Tonnes 545 F 32 I 73 BNL 18 UK 146 IRL 3 DK 84 GR 5 EEC 906 India D Tonnes 2 765 F 747 I 200 BNL 748 UK 1 218 IRL 10 DK 764 EEC 6 452 Macao (l) D Tonnes (7 ) F (4 ) I 40 BNL (3 ) UK (6) IRL (-) DK (2) GR 5 EEC 53 Pakistan I Tonnes 445 Poland D Tonnes 261 F 92 I 12 ¢ BNL 9 UK 55 IRL 1 DK 207 GR 12 EEC 649 Romania D Tonnes 235 F 61 I 37 BNL 20 UK 121 IRL 1 DK 54 GR 5 EEC 534 (') Plafond- butoir: see Appendix . 9 . 4 . 81 Official Journal of the European Communities No L 98 /41 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries SÃ ­emberSutes Units Quantitative limits from 1 January to &lt; 31 December' 1981 21 61.01 Men's and boys ' outer garments : South Korea (') D 1 000 pieces 3 782 B IV F 905 I 142 61.02 Women's , girls ' and infants ' outer BNL 1 676 B II d) garments : UK 2 533 IRL 18 61.01-29 ; B. Other : DK 560 31 ; 32 Parkas ; anoraks , windcheaters , GR 15 waister jackets and the like , EEC 9 631 61.02-25 ; woven , of wool , of cotton or of 26 ; 28 man-made textile fibres 1 Hong Kong D 1 000 pieces 6 800 F 325 I 163 BNL 1 103 UK 4 762 IRL 12 DK 814 EEC 13 979 India BNL 1 000 pieces 630 Macao (2 ) D 1 000 pieces (30) F 185 I ( 14 ) BNL ( 19) UK (36) IRL ( 1 ) DK (6) GR 10 EEC 262 Philippines D 1 000 pieces 1 325 F 282 I 104 BNL 169 UK 492 IRL 9 DK 87 EEC 2 468 Singapore ( 2 ) D 1 000 pieces 137 F 228 I (48 ) BNL (40) UK 132 IRL (3 ). DK ( 10) GR 10 EEC 572 Sri Lanka UK 1 000 pieces 392 Thailand UK 1 000 pieces 530 DK 124 ( ) See Appendix . O Plafond-butoir: see Appendix . No L 98 /42 Official Journal of the European Communities 9 . 4 . 81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 22 56.05 A Yarn of man-made fibres (discon ­ tinuous or waste), not put up for retail sale : Bulgaria UK Tonnes 43 56.05-03 ; 05 ; 07 ; 09 ; 11 ; 13 ; 15 ; 19 ; 21 ; 23 ; 25 ; 28 ; 32 ; 34 ; 36 ; 38 ; 39 ; 42 ; 44 ; 45 ; 46 ; 47 A. Of synthetic textile fibres : Yarn of discontinuous or waste synthetic fibres, not put up for retail sale South Korea Hong Kong Macao (') Malaysia Romania (') Singapore D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes Tonnes Tonnes Tonnes 3 729 1 272 1 1 77 781 1 286 65 328 10 8 648 65 58 21 66 375-5 1-8 35-7 623 (28 ) (38 ) ( 15) (28 ) 146 ( 1 ) (3) 7 238 1 439 815 97 471 944 8 51 11 3 836 689 778 ( 140 ) (90) (205) ( 10) (26) 7 1 707 1 112 304 114 144 413 4 11 11 2 113 (') Plafond-butoir: see Appendix . 9. 4 . 81 Official Journal of the European Communities No L 98/43 NIMEXE code Quantitative Category CCT heading No Description Third countries MemberSutes Units limits from 1 January to ( 1981 ) 31 December 1981 22 Thailand D Tonnes 313 (cont'd) F 56 I 446 BNL 89 UK 159 IRL 3 DK 6 GR 11 EEC 1 083 22 a) 56.Q5-21 ; a) Of which acrylic Hong Kong UK Tonnes 251 23 ; 25 ; 28 ; 32 ; 34 ; 36 Singapore UK Tonnes 327 23 56.05 Yarn of man-made fibres (discon ­ Poland D Tonnes 51 B tinuous or waste), not put up for F 161 retail sale : I 25 BNL 837 B. Of regenerated textile fibres : UK 42 56.05-51 ; Yarn of discontinuous or waste IRL 4 55 ; 61 ; 65 ; regenerated fibres, not put up DK 5 7 1 ; 75 ; 81 ; for retail sale GR 6 85 ; 91 ; 95 ; EEC 1 131 99 Romania (') D Tonnes (272) F ( 160) I ( 132) BNL 1 368 UK ( 187 ) IRL (9) DK (28 ) GR 6 EEC 1 693 24 60.04 Under garments, knitted or cro ­ Brazil D 1 000 pieces 158 B IV b) 1 bb ) cheted, not elastic or rubberized : F 10 d) 1 bb) I 7 60.04-47 ; Men's and boys' pyjamas, knit ­ BNL 21 73 ted or crocheted, or cotton or of UK 54 synthetic textile fibres IRL 1 DK 2 EEC 253 Bulgaria BNL  1 000 pieces 17 South Korea D 1 000 pieces 162 F 811 I 28 BNL 38 UK 70 IRL 7 DK 9 GR 3 EEC 1 128 (') Plafond- butoir; see Appendix. No L 98 /44 Official Journal of the European Communities 9 . 4 . 81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 24 Hong Kong (') D 1 000 pieces 1 429 (cont'd) F 443 I 178 BNL 2 094 UK 1 628 IRL 11 DK 334 EEC 6 117 Hungary D 1 000 pieces 608 F 117 I 42 BNL 43 UK 64 IRL 3 DK 13 GR 25 EEC 915 Macao (2 ) D 1 000 pieces 65 F 97 I ( 17 ) BNL ( 12 ) UK (28 ) IRL ( i ) DK (3 ) GR 4 EEC 206 Malaysia BNL 1 000 pieces 170 Pakistan D 1 000 pieces 62 F 41 I 17 BNL 17 UK 18 IRL 1 DK 2 GR 20 EEC 178 Poland (2 ) D 1 000 pieces 103 F 210 I (25 ) BNL ( 17) UK (39) IRL (3 ) DK (6) GR 4 EEC 346 Romania F 1 000 pieces 127-3 BNL 1 020 C ) See Appendix . ( J ) Plafond- butoir: see Appendix . 9 . 4 . 81 Official Journal of the European Communities No L 98 /45 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1981 Singapore (') 1 000 pieces24 (cont 'd) D F I BNL UK IRL DK GR EEC 87 (20) ( 14 ) 38 (24 ) ( 1 ) (4) 4 179 Yugoslavia (') 1 000 piecesD F I BNL UK IRL DK EEC (69) ( 51 ) (39) 375 (58 ) ( 3 ) ( 8 ) 487 25 60.04 Brazil 1 000 pieces B IV b) 2 aa) bb) d ) 2 aa) bb) 60.04-51 ; 53 ; 81 ; 83 Under garments, knitted or cro ­ cheted, not elastic or rubberized : Women 's, girls ' and infants ' (other than babies') knitted or crocheted pyjamas and night dresses , of cotton or synthetic fibres D F I BNL UK IRL DK EEC 627 61 115 265 98 3 9 1 178 South Korea 1 000 piecesD F I BNL UK IRL DK GR EEC 377 316 174 274 232 13 43 3 1 432 Hong Kong 1 000 piecesD F I BNL UK IRL DK EEC O Hungary 1 000 piecesD F I BNL UK IRL DK GR EEC 96 49 73 12 27 1 23 25 306 (') Plafond-hutoir: see Appendix . ( 2 ) See Appendix . No L 98 /46 9 . 4 . 81Official Journal of the European Communities Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberSutes Units Quantitative limits from 1 January to 31 December 1981 25 Macao (') D 1 000 pieces 164 (cont'd) F 86 I (26) BNL (27) UK (47) IRL (3 ) DK (7) GR 4 EEC 339 Malaysia D 1 000 pieces 74 F 67 I 25 BNL 85 UK 33 IRL 5 DK 26 GR 4 EEC 319 Pakistan F 1 000 pieces 235 Philippines (') D 1 000 pieces 256 F (39) I (38 ) BNL 69 UK (51 ) IRL 5 DK 7 EEC 417 Poland D 1 000 pieces 171 F 126 I 18 BNL 12 UK 216 IRL 3 DK 73 GR 4 EEC 623 Romania (') D 1 000 pieces (68 ) F 232 I (37) BNI. 120 UK (61 ) IRL (3 ) DK (5 ) GR 4 EEC 443 Singapore (') D 1 000 pieces 78 F 55 I ( 16) BNL (23 ) UK (25) IRL ( 1 ) DK (5 ) GR 4 EEC 196 (") Plafond-butoir: see Appendix. 9.4.81 Official Journal of the European Communities No L 98 /47 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 25 Yugoslavia ( l ) D 1 000 pieces ( 130 ) (cont'd) F ( 103 ) , I (46) BNL 317 UK (70) IRL ( 3 ) DK ( 10) EEC 576 26 60.05 A II b) 4 cc) 1 1 22 33 44 61.02 B II e) 4 bb) cc) dd) ee) 60.05-45 ; 46 ; 47 ; 48 61.02-48 ; 52 ; 53 ; 54 Outer garments and other articles, knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's , girls ' and infants ' outer garments : B. Other : Women's, girls ' and infants ' (other than babies') woven and knitted or crocheted dresses, of wool, of cotton or of man ­ made textile fibres Brazil South Korea Hong Kong Hungary India Macao (') Malaysia Pakistan BNL BNL DK D F I BNL UK IRL DK EEC BNL D F I BNL UK IRL DK EEC D F I BNL UK IRL DK GR EEC BNL F 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 383 312 145 3 895 360 273 1 076 2 846 18 156 8 624 179 1 566 1 705 699 971 1 862 17 180 7 000 ( 150) 238 (62) ( 88 ) ( 113 ) (4 ) ( H ) 11 647 154 318 (') Plafond-butoir: see Appendix . No L 98 /48 Official Journal of the European Communities 9 . 4 . 81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 26 Philippines D 1 000 pieces 407 (cont'd) F 69 I 59 BNL 86 UK 245 IRL 9 DK 18 EEC 893 Poland D 1 000 pieces 673 F 247 I 201 BNL 155 UK 131 IRL 3 DK 5 GR 11 EEC 1 426 Romania (') D 1 000 pieces (95 ) F ( 87) I (60 ) BNL 314 UK 121 IRL (3 ) DK ( 10) GR 11 EEC 596 Singapore F 1 000 pieces 265 Thailand I 1 000 pieces 180 BNL 411 UK 244 DK 191 27 60.05 A II b ) 4 dd ) 61.02 B II e) 5 aa) bb ) cc) 60.05-51 ; 52 ; 54 ; 58 61.02-57 ; 58 ; 62 Outer garments and other articles , knitted or crocheted , not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's , girls ' and infants ' outer garments : B. Other : Women's , girls ' and infants ' (other than babies ') woven and knitted or crocheted skirts , in ­ cluding divided skirts South Korea Hong Kong India D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC 1 000 pieces 1 000 pieces 1 000 pieces 490 57 53 435 72 9 116 5 1 237 3 977 218 263 916 1 833 19 215 7 441 1 275 917 557 616 1 299 21 161 4 846 (') Plafond- butoir: see Appendix . No L 98/499 . 4 . 81 Official Journal of the European Communities Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 Cacegory CCT heading No NIMEXE code ( 1981 ) Description Macao 1 000 pieces27 (cont 'd) 659 268 51 331 354 4 117 6 1 790 325Pakistkn Singapore 1 000 pieces 1 000 pieces D F I BNL UK IRL DK GR EEC UK D F I BNL UK IRL DK GR EEC UK DK 172 103 9 156 82 5 2 6 535 Thailand 1 000 pieces 267 93-3 28 60.05 South Korea 1 000 pieces A II b) 4 ee) Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : 128 29 16 60 94 2 7 2 338 II . Other : 60.05-61 ; 62 ; 64 Knitted or crocheted trou ­ sers (except shorts ) other than babies ' Hong Kong D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK EEC UK 1 000 pieces 1 424 88 52 271 900 5 42 2 782 Singapore 1 000 pieces 337 29 61.02 Women 's , girls ' and infants ' outer garments : South Korea 1 000 pieces B II e) 3 aa) bb) cc) B. Other : 61.02-42 ; 43 ; 44 53 19 16 37 173 5 15 2 320 Women 's , girls ' and infants ' (other than babies ') woven suits and costumes ( including co ­ ordinate suits consisting of two or three pieces which are or ­ dered , packed, consigned and normally sold together), of wool , of cotton or of man-made textile fibres , excluding ski suits D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK EEC Hong Kong 1 000 pieces 1 209 49 37 214 657 4 21 2 191 No L 98 /50 Official Journal of the European Communities 9 . 4 . 81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 29 India D 1 000 pieces 102 (cont'd) F 96 I 64 BNL 43 UK 128 IRL 4 DK 15 EEC 452 Macao F 1 000 pieces 206 Philippines IRL 1 000 pieces 10 Romania I 1 000 pieces 56-2 Singapore UK 1 000 pieces 18-2 30 A 61.04 B I 61.04-11 ; 13 ; 18 Women's , girls ' and infants ' under garments : Women's , girls ' and infants ' woven pyjamas and night dres ­ ses , of wool , of cotton or of man-made textile fibres South Korea Hong Kong Hungary Macao (') Romania D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC BNL 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 1 000 pieces 894 65 54 48 83 3 11 4 1 162 5 037 356 311 909 1 801 16 77 8 507 859 60 35 120 125 3 35 5 1 242 2 152 627 (236) ( 190) (392 ) ( 15 ) (57) 5 3 273 150 (') Plafond-butoir: see Appendix. 9 . 4 . 81 Official Journal of the European Communities No L 98 /51 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 30 A Singapore (') D 1 000 pieces 1 509 (cont'd) F (227 ) I ( 146) BNL ( 119 ) UK (257) IRL ( 10) DK (32 ) GR 6 EEC 1 990 30 B 61.04 B II 61.04-91 ; 93 ; 98 Women's , girls ' and infants ' under garments : Women's , girls ' and infants ' (other than babies ') woven under garments , other than pyjamas and night dresses , of wool , of cotton or of man-made textile fibres Brazil South Korea Hong Kong India (') Macao (') D F I BNL UK IRL DK EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes Tonnes Tonnes 61 6 5 33 6 3 114 6 3 3 57 5 1 2 77 14-5 3-5 4 3-1 38-3 1-3 22-3 87 (36) (23 ) ( 18 ) ( 13 ) 170 (2) (4 ) 229 ( 1-2 ) 3-1 (2-1 ) (0-5 ) 3-1 (0-1 ) (0-2) 2 11-7 (') Plafond.- butoir: see Appendix . No L 98 / 52 Official Journal of the European Communities 9 . 4 . 81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units (Quantitative limits from 1 January to 31 December 1981 31 61.09 Corsets, corset-belts , suspender ­ Brazil D 1 000 pieces 678 D belts , brassiÃ ¨res, braces, suspen ­ F 1 044 ders , garters and the like (including I 65 such articles of knitted or croche ­ BNL 164 ted fabrics ) whether or not elastic : UK 146 IRL 4 61.09-50 BrassiÃ ¨res , woven , knitted or DK 77 crocheted EEC 2 178 South Korea D 1 000 pieces 2 016 F 901 I 123 BNL 500 UK 358 IRL IX) DK 50 GR 12 EEC 3 970 Hong Kong D 1 000 pieces 6 125 F 1 334 I ¢ 376 BNL 3 180 UK 2 075 IRL 24 DK 928 EEC 14 042 Macao D 1 000 pieces 2 400 F 676 I 140 BNL 234 UK 950 IRL 7 DK 70 GR 14 EEC 4 491 Philippines D 1 000 pieces 1 878 F 825 I 197 BNL 220 UK 1 555 IRL 15 DK 91 EEC 4 781 9 . 4 . 81 Official Journal of the European Communities No L 98 /53 GROUP III Category CCT heading No NIMEXE code ( 1981 ) Description Third countries McmberStates Units Quantitative limits from 1 January to 31 December 1981 32 ex 58.04 UK Tonnes 22Bulgaria South Korea Tonnes Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05): Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics), of wool, of cotton or of man-made textile fibres D F I BNL UK IRL DK GR EEC 354 88 80 162 161 9 456 35 1 345 58.04-07 ; 11 ; 15 ; 18 ; 41 ; 43 ; 45 ; 61 ; 63 ; 67 ; 69 ; 71 ; 75 ; 77 ; 78 TonnesHong Kong D F I BNL UK IRL DK EEC 275 314 183 137 3 651 305 39 4 904 Poland TonnesD F I BNL UK IRL DK GR EEC 288 174 27 21 264 14 177 52 1 017 33 UK Tonnes 4351.04 A III a) Bulgaria South Korea Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic tex ­ tile fibres : TonnesD F I BNL UK IRL DK GR EEC 622 170 147 1 624 333 14 94 157 3 161 62.03 B II b) 1 Sacks and bags , of a kind used for the packing of goods : B. Of other textile materials : II . Other : Woven fabrics of strip or the like of polyethylene or polypropylene, less than 3 m wide ; woven sacks of such strip or the like 51.04-06 62.03-96 No L 98/54 Official Journal of the European Communities 9 . 4 . 81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 34 51.04 A III b ) 51.04-08 Woven fabrics of man-made fibres (continuous), including woven fab ­ rics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic tex ­ tile fibres : Woven fabrics of strip or the like of polyethylene or poly ­ propylene, 3 m or more wide Tonnes 35 35 a) 51.04 AIV 51.04-11 ; 13 ; 15 ; 17 18 ; 21 ; 23 25 ; 26 ; 27 28 ; 32 ; 34 36 ; 42 ; 44 46 ; 48 51.04-15 ; 17 ; 18 ; 23 25 ; 26 ; 27 28 ; 32 ; 34 42 ; 44 ; 46 48 Woven fabrics of man-made fibres (continuous), including woven fab ­ rics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic tex ­ tile fibres : Woven fabrics of synthetic tex ­ tile fibres (continuous) other than those for tyres and those containing elastomeric yarn : a) Of which other than un ­ bleached or bleached South Korea D F I BNL UK IRL DK GR EEC Tonnes Tonnes 213 137 129 253 1 361 79 27 160 2 359 36 51.04 BUI 51.04-56 ; 58 ; 62 ; 64 66 ; 72 ; 74 76 ; 82 ; 84 86 ; 88 ; 89 93 ; 94 ; 95 97 ; 98 Woven fabrics of man-made fibres (continuous), including woven fab ­ rics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous ) other than those for tyres , and those containing elastomeric yarn : Hungary Poland Romania (') D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes 106 74 113 10 30 1 3 5 342 543 331 64 73 59 12 18 54 1 154 (38 ) 157 (21 ) ( 16) (44) (D (4) 5 247 (') Plafond-butoir : sec Appendix . 9 . 4 . 81 Official Journal of the European Communities No L 98 / 55 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1981 36 a) 51.04-58 ; a) Of which other than un ­ Tonnes 62 ; 64 ; 72 bleached or bleached 74 ; 76 ; 82 84 ; 86 ; 88 89 ; 94 ; 95 97 ; 98 37 56.07 Woven fabrics of man-made fibres Bulgaria I Tonnes 473 B (discontinuous or waste): UK 22 B. Of regenerated textile fibres : 56.07-50 ; Woven fabrics of regenerated South Korea D Tonnes 320 51 ; 55 ; 56 textile fibres (discontinuous or F 292 59 ; 60 ; 61 waste) other than narrow wo ­ I 1 895 65 ; 67 ; 68 ven fabrics, pile fabrics (inclu ­ BNL 85 69 ; 70 ; 71 ding terry fabrics) and chenille UK 269 72 ; 73 ; 74 fabrics : IRL 10 77 ; 78 ; 82 DK 319 83 ; 84 ; 87 GR 20 EEC 3 210 Poland D Tonnes 355 F 172 I 421 BNL 30 UK 52 IRL 10 DK 7 GR 30 EEC 1 077  Romania D Tonnes 930 F 418 I 284 BNL 251 UK 220 IRL 3 DK 65 GR 27 EEC 2 198 Thailand I Tonnes 2 350 37 a) 56.07-50 ; a) Of which other than un ­ Tonnes 55 ; 56 ; 59 bleached or bleached 61 ; 65 ; 67 69 ; 70 ; 71 73 ; 74 ; 77 78 ; 83 ; 84 87 38 A 60.01 Bib) 1 60.01-40 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Knitted or crocheted synthetic curtain fabrics including net curtain fabric Poland D F I BNL UK IRL DK GR EEC Tonnes 237 151 57 103 89 6 13 3 659 No L 98 /56 Official Journal of the European Communities 9 . 4 . 81 Quantitative Category CCT heading No NIMEXE code Description Third countries Member Units limits from 1 January to ( 1981 ) 31 December 1981 38 B 62.02 Bed linen , table linen , toilet linen Tonnes Ail and kitchen linen ; curtains and other furnishing articles : 62.02-09 A. Net curtains 39 62.02 Bed linen , table linen , toilet linen Brazil D Tonnes 838 B II a) and kitchen linen ; curtains and F 112 c) other furnishing articles : I 84 III a) 2 BNL 77 c) B. Other : UK 383 62.02-40 ; Woven table linen , toilet and IRL 5 42 ; 44 ; 46 ; kitchen linen, other than of cot ­ DK 50 51 ; 59 ; 65 ; ton terry fabric EEC 1 549 72 ; 74 ; 77 Bulgaria UK Tonnes C ) Hong Kong D Tonnes 158 F 49 I 68 BNL 293 UK 480 IRL 3 DK 23 EEC 1 074 Hungary D Tonnes 150 F 34 I 20 BNL 55 UK 153 IRL 1 DK 50 GR 8 EEC 471 India D Tonnes 302 F 117 I 121 BNL 55 UK 740 IRL 3 DK 54 EEC 1 392 Macao ( 2 ) D Tonnes 174 F (61 ) I 219 BNL (28 ) UK (73) IRL (3 ) DK (9) GR 8 EEC 533 Romania F Tonnes 104 I 347 (') See Appendix . (2) Plafond-butoir: see Appendix. 9 . 4 . 81 Official Journal of the European Communities No L 98 /57 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1981 40 62.02 B IV a) c) 62.02-83 ; 85 ; 89 Bed linen , table linen , toilet linen and kitchen linen , curtains and other furnishing-articles : B. Other : Woven curtains (other than net curtains ) and furnishing arti ­ cles , of wool , of cotton or of man-made textile fibres Tonnes 41 ex 51.01 A 51.01-05 ; 07 ; 08 ; 09 ; 11 ; 13 ; 16 ; 18 ; 21 ; 23 ; 26 ; 28 ; 32 ; 34 ; 38 ; 42 ; 44 ; 48 Yarn of man-made fibres (con ­ tinuous), not put up for retail sale : A. Yarn of synthetic textile fibres : Yarn of synthetic textile fibres (continuous), not put up for retail sale , other than non-tex ­ tured single yarn untwisted or with a twist of not more than 50 turns per metre Romania (') D F I BNL UK IRL DK GR EEC Tonnes 1 430 ( 189) ( 148 ) ( 122) (247) ( 10) (37) 60 1 985 42 ex 51.01 B 51.01-50 ; 61 ; 64 ; 66 ; 71 ; 76 ; 80 Yarn of man-made fibres (con ­ tinuous), not put up for retail sale : B. Yarn of regenerated textile fibres : Yarn of regenerated textile fibres (continuous), not put up for retail sale , other than single yarn of viscose rayon untwisted or with a twist of not more than 250 turns per metre and single non-textured yarn of any acetate Tonnes 43 51.03 51.03-10 ; 20 Yarn of man-made fibres (con ­ tinuous), put up for retail sale Tonnes 44 51.04 All 51.04-05 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic tex ­ tile fibres : Woven fabrics of synthetic tex ­ tile fibres (continuous), con ­ taining elastomeric yarn Tonnes (') Plafond-butoir: seeAppendix. No L 98 /58 Official Journal of the European Communities 9 . 4 . 81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 45 51.04 B II 51.04-54 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : B. Woven fabrics of regenerated textile fibres : Woven fabrics of regenerated textile fibres (continuous), con ­ taining elastomeric yarn Tonnes 46 ex 53.05 53.05-10 ; 22 ; 29 ; 32 ; 39 Sheep's or lambs ' wool or other animal hair (fine or coarse), card ­ ed or combed : Carded or combed sheep's or lambs ' wool or other fine animal hair Argentina Brazil Uruguay D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK EEC I UK Tonnes Tonnes Tonnes 1 340 1 458 4 240 806 547 16 54 556 9 017 1 884 1 364 3 030 1 170 462 25 58 7 993 4 719 680 47 53.06 53.08 A 53.06-21 ; 25 ; 31 ; 35 ; 51 ; 55 ; 71 ; 75 53.08-11 ; 15 Yarn of carded sheep's or lambs ' wool (woollen yarn), not put up for retail sale : Yarn of fine animal hair (carded or combed), not put up for retail sale : Yarn of carded sheep's or lambs ' wool (woollen yarn) or of card ­ ed fine animal hair, not put up for retail sale Tonnes 48 53.07 53.08 B 53.07-01 ; 09 ; 21 ; 29 ; 40 ; 51 ; 59 ; 81 ; 89 53.08-21 ; 25 Yarn of combed sheep's or lambs ' wool (worsted yarn), not put up for retail sale : Yarn of fine animal hair (carded or combed), not put up for retail sale : Yarn of combed sheep's or lambs ' wool (worsted yarn) or of combed fine animal hair, not put up for retail sale Yugoslavia (') D F I BNL UK IRL DK EEC Tonnes 237 (63) (52 ) (37) (82 ) ( 3 ) ( 10) 468 (') Plafond-butoir: see Appendix . 9 . 4 . 81 Official Journal of the European Communities No L 98 /59 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 49 ex 53.10 53.10-11 ; 15 Yarn of sheep's or lambs ' wool , of horsehair or of other animal hair (fine or coarse), put up for retail sale : Yarn of sheep's or lambs ' wool or of fine animal hair, put up for retail sale Tonnes 50 53.11 53.11-01 ; 03 ; 07 ; 11 ; 13 ; 17 ; 20 ; 30 ; 40 ; 52 ; 54 ; 58 ; 72 ; 74 ; 75 ; 82 ; 84 ; 88 ; 91 ; 93 ; 97 Woven fabrics of sheep's or lambs ' wool or of fine animal hair Argentina Bulgaria South Korea UK D F I BNL UK IRL DK EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes 270 59 39 32 18 48 2 8 206 87 51 51 9 143 3 3 10 357 Hungary D F I BNL UK IRL DK GR Tonnes 16 154 11 17 2 8 EEC 216 Uruguay UK BNL Tonnes 176 150 53.11-11 ; 13 ; 17 ; 72 ; 74 ; 75 ; 91 ; 93 ; 97 a) Of which worsted Uruguay UK BNL Tonnes 146 135 51 55.04 55.04-00 Cotton , carded or combed Tonnes No L 98/60 Official Journal of the European Communities 9. 4 . 81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 52 55.06 55.06-10 ; 90 Cotton yarn , put up for retail sale Yugoslavia D F I BNL UK IRL DK EEC Tonnes 64 30 55 10 24 1 3 187 53 55.07 55.07-10 ; 90 Cotton gauze Tonnes 54 56.04 B 56.04-21 ; 23 ; 28 Man-made fibres (discontinuous or waste), carded , combed or otherwise prepared for spinning : B. Regenerated textile fibres : Regenerated textile fibres (dis ­ continuous or waste), carded or combed Tonnes 55 56.04 A 56.04-11 ; 13 ; 15 ; 16 ; 17 ; 18 Man-made fibres (discontinuous or waste), carded, combed or otherwise prepared for spinning : A. Synthetic textile fibres : Synthetic textile fibres (discon ­ tinuous or waste), carded or combed Romania (') D F I BNL UK IRL DK GR EEC Tonnes 3 225 1 946 (1 197 ) (719) (1 393 ) (32) ( 137) 170 8 554 56 56.06 A 56.06-11 ; 15 Yarn of man-made fibres (discon ­ tinuous or waste), put up for retail sale : Yarn of synthetic textile fibres (discontinuous or waste), put up for retail sale Tonnes 57 56.06 B 56.06-20 Yarn of man-made fibres (discon ­ tinuous or waste), put up for retail sale : Yarn of regenerated textile fibres (discontinuous or waste), put up for retail sale Tonnes (') Plafond-butoir : see Appendix . No L 98 /619 . 4 . 81 Official Journal of the European Communities Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 58 58.01 58.01-01 ; 11 ; 13 ; 17 , 30 ; 80 Carpets , carpeting and rugs , knot ­ ted (made up or not) Hungary Poland Romania ( 1 ) GR GR D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes C ) C ) 96 (65 ) 130 48 109 (2 ) ( 7 ) 0 ) 440 59 58.02 ex A B 59.02 ex A 58.02-01 ; 03 ; 05 ; 09 61 ; 65 ; 69 71 ; 75 ; 79 81 ; 85 ; 89 90 59.02-01 ; 09 Other carpets , carpeting, rugs , mats and matting, and 'Kelem', 'Schumacks ' and 'Karamanie ' rugs and the like (made up or not): Felt and articles of felt, whether or not impregnated or coated : A. Felt in the piece or simply cut to rectangular shape : Woven , knitted or crocheted carpets , carpeting, rugs, mats and matting, and 'Kelem', 'Schumacks ' and 'Karamanie' rugs and the like (made up or not); floor covering, of felt Tonnes 60 58.03 58.03-00 Tapestries, hand-made, of the type Gobelins , Flanders, Aubusson , Beauvais and the like, and needle ­ worked tapestries (for example, petit point and cross stitch ) made in panels and the like by hand : Tapestries , hand-made Tonnes 61 58.05 A I a) c) II B 58.05-01 ; 08 ; 30 ; 40 51 ; 59 ; 61 69 ; 73 ; 77 79 ; 90 Narrow woven fabrics , and nar ­ row fabrics (bolduc) consisting of warp without weft assembled by means of an adhesive, other than goods falling within heading No 58.06 : Narrow woven fabrics not ex ­ ceeding 30 cm in width with selvedges (woven , gummed or made otherwise) on both edges, other than woven labels and the like ; bolduc Hong Kong Poland D F I BNL UK IRL DK EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes 170 50 172 45 731 3 9 1 180 139 57 11 35 79 2 6 4 333 (') Imports into Greece are the subject of special provisions : OJ No L 291 , 19 . 11 . 1979 , p. 139 . (2 ) Plafond-butoir: see Appendix. No L 98 /62 Official Journal of the European Communities 9 . 4 . 81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 62 I 58.06 58.07 58.08 58.09 58.10 58.06-10 ; 90 58.07-31 ; 39 ; 50 ; 80 58.08-10 ; 90 58.09-11 ; 19 ; 21 ; 31 ; 35 ; 39 ; 91 ; 95 ; 99 58.10-21 ; 29 ; 41 ; 45 ; 49 ; 51 ; 55 ; 59 Woven labels , badges and the like, not embroidered , in the piece, in strips or cut to shape or size Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn falling within heading No 52.01 and gimped horsehair yarn); braids ana orna ­ mental trimmings in the piece ; tas ­ sels , pompons and the like : Chenille yarn (including flock chenille yarn), gimped yarn (other than metallized yarn and gimped horsehair yarn); braids and ornamental trimmings in the piece ; tassels , pompons and the like Tulle and other net fabrics (but not including woven, knitted or cro ­ cheted fabrics), plain Tulle and other net fabrics (but not including woven, knitted or cro ­ cheted fabrics), figured ; hand or mechanically made lace, in the piece, in strips or in motifs Embroidery, in the piece, in strips or in motifs Tonnes 63 60.01 Bla) 60.06 A 60.01-30 60.06-11 ; 18 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Knitted or crocheted fabric and articles thereof, elastic or rubber ­ ized (including elastic knee-caps and elastic stockings) : A. Fabric : Knitted or crocheted fabric, not elastic or rubberized, of synthetic textile fibres, contain ­ ing elastofibres ; knitted or crocheted fabric , elastic or rubberized Tonnes 64 60.01 Bib) 2 3 60.01-51 ; 55 Knitted or crocheted fabric, not elastic or rubberized : B. Of man-made fibres : Rachel lace and long-pile fabric (imitation fur), knitted or cro ­ cheted , not elastic or rubberi ­ zed, of synthetic textile fibres Poland (') UK Tonnes 48 ( ) See Appendix. 9 . 4 . 8 Official Journal of the European Communities No L 98 /63 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 65 60.01 A B I b ) 4 II C I 60.01-01 ; 10 ; 62 ; 64 ; 65 ; 68 ; 72 ; 74 ; 75 ; 78 ; 81 ; 89 ; 92 ; 94 ; 96 ; 97 Knitted or crocheted fabric, not elastic or rubberized : Other than those of categories 38 A, 63 and 64, of wool, of cot ­ ton or of man-made textile fibres Tonnes 66 62.01 A B I II a) b) c) 62.01-10 ; 20 ; 81 ; 85 ; 93 ; 95 Travelling rugs and blankets : Travelling rugs and blankets, of wool, of cotton or of man-made textile fibres Bulgaria UK Tonnes 22 67 60.05 A II b) 5 B 60.06 B II III Outer garments and other articles , knitted or crocheted, not elastic or rubberized : Knitted or crocheted fabric and ar ­ ticles thereof, elastic or rubberized (including elastic knee-caps and elastic stockings) : B. Other : South Korea D F I BNL UK IRL DK GR EEC Tonnes 30 28 27 24 594 8 18 6 735 60.05-93 ; 94 ; 95 ; 96 ; 97 ; 98 ; 99 60.06-92 ; 96 ; 98 Clothing accessories and other articles (except garments), knit ­ ted or crocheted, not elastic or rubberized ; articles (other than bathing costumes) of knitted or crocheted fabric, elastic or rub ­ berized, of wool, of cotton , or of man-made textile fibres Hungary Yugoslavia (') D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK EEC Tonnes Tonnes 243 34 31 255 44 2 8 8 625 261 (36) (30) (20) (45 ) (3 ) (7) 357 (') Plafond-butoir: see Appendix . No L 98 / 64 Official Journal of the European Communities 9 . 4 . 81 GROUP IV Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 68 60.04 AI II a) b) c) III a) b ) c) d ) 60.04-02 ; 03 ; 04 ; 06 ; 07 ; 08 ; 10 ; 11 ; 12 ; 14 Under garments , knitted or crocheted, not elastic or rub ­ berized : A. Babies ' garments ; girls ' gar ­ ments up to and including com ­ mercial size 86 : Babies ' under garments of knit ­ ted or crocheted fabrics, not elastic or rubberized India Hong Kong I D F I BNL UK IRL DK EEC Tonnes Tonnes 34 104 90 15 101 251 5 21 587 69 60.04 B IV b) 2 cc) 60.04-54 Under garments, knitted or crocheted, not elastic or rubber ­ ized : B. Of other textile materials : Women's , girls ' and infants ' knitted or crocheted petticoats and slips , of synthetic textile fibres , other than babies ' gar ­ ments Hungary Romania D F I BNL UK IRL DK GR EEC BNL 1 000 pieces 1 000 pieces 238 14 10 24 16 2 2 6 312 293 70 60.04 Bill 60.04-31 ; 33 ; 34 Under garments , knitted or crocheted , not elastic or rubber ­ ized : B. Of other textile materials : Panty-hose (tights ) South Korea D F I BNL UK IRL DK GR EEC 1 000 pieces 5 170 2 334 674 1 757 1 053 45 135 100 11 268 71 60.05 A II b) 1 60.05-06 ; 07 ; 08 ; 09 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : b) Other : 1 . Babies ' garments ; girls ' garments up to and including com ­ mercial size 86 ; Babies ' knitted outer garments, of wool , of cotton or of man ­ made textile fibres South Korea Hong Kong D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK EEC Tonnes Tonnes 46 9 4 12 34 1 2 108 73 15 12 25 123 2 U 261 9 . 4 . 81 Official Journal of the European Communities No L 98 /65 Quantitative Category CCT heading No NIMEXE code Description Third countries Member Units limits from 1 January to ( 1981 ) 31 December 1981 71 Philippines UK Tonnes 38-2 (cont'd.) IRL 3-2 Romania (') D Tonnes 39 F (6) I ( 4 ) BNL (3 ) UK (7 ) IRL (-) DK (5 ) GR 3 EEC 58 72 60.05 Outer garments and other articles , Hong Kong D 1 000 pieces 5 151 A II b) 2 knitted or crocheted, not elastic or F 337 rubberized : I 365 A. Outer garments and clothing BNL 1 706 O UK 2 311 accessories : IRL 35 II . Other DK 522 EEC 10 427 72 60.06 Knitted or crocheted fabric and (cont'd) BI articles thereof, elastic or rubber ­ ized (including elastic knee-caps and elastic stockings): B. Other : 60.05-11 ; Knitted swimwear 13 ; 15 60.06-91 73 60.05 Outer garments and other articles , South Korea D 1 000 pieces 270 A II b ) 3 knitted or crocheted , not elastic or F 47 rubberized : I 38 A. Outer garments and clothing BNL 59 UK 150 accessories : IRL 3 II . Other : DK 9 60.05-16 ; Track suits of knitted or GR 7 17 ; 19 crocheted fabric, not elastic EEC 583 or rubberized, of wool, of cotton or of man-made tex ­ tile fibres Hong Kong D 1 000 pieces 709 F 57 I 44 BNL 168 UK 475 IRL 9 DK 30 EEC 1 492 Hungary D 1 000 pieces 150 F 14 I 32 BNL 60 UK 125 IRL 2 DK 4 GR 10 EEC 397 (') Plafond-butoir: sec Appendix . ( 2 ) See Appendix . No L 98 /66 Official Journal of the European Communities 9 . 4 . 81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units (Quantitative limits from 1 January to 31 December 1981 73 , Macao' DK 1 000 pieces 95 (cont'd) Poland D 1 000 pieces 143 F 312 I 27 BNL 20 UK 44 IRL 3 DK 8 GR 7 EEC 564 Romania BNL 1 000 pieces 124 Thailand UK 1 000 pieces 276 Yugoslavia D 1 000 pieces 240 F 74 I 34 BNL 88 UK 108 IRL 2 DK 8 EEC 554 74 60.05 A II b) 4 gg) 11 22 33 44 60.05-71 ; 72 ; 73 ; 74 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Women's , girls ' and infants ' (other than babies ') suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed , consigned and normally sold together), of knitted or crocheted fabric, not elastic or rubberized, of wool, of cotton or of man-made tex ­ tile fibres, excluding ski suits Hong Kong Hungary Singapore D F I BNL UK IRL DK EEC D F I BNL UK IRL DK GR EEC IRL 1 000 pieces 1 000 pieces 1 000 pieces 383 34 27 57 348 3 23 875 84 17 14 46 20 1 3 2 187 17-5 9 . 4 . 81 Official Journal of the European Communities No L 98 /67 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 75 60.05 A II b ) 4 ff) 60.05-66 ; 68 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Men's and boys ' suits ( in ­ cluding coordinate suits consisting of two or three pieces which are ordered, packed , consigned and nor ­ mally sold together), of knitted or crocheted fabric, not elastic or rubberized, of wool , of cotton or of man ­ made textile fibres, exclu ­ ding ski suits 1 000 pieces 76 61.01 BI 61.02 B II a) 61.01-13 ; 15 ; 17 ; 19 61.02-12 ; 14 Men's and boys ' outer garments Women's , girls ' and infants ' outer garments : B. Other : Men's and boys ' woven indus ­ trial and occupational clothing ; women's , girls ' and infants ' wo ­ ven aprons, smock-overalls and other industrial and occupa ­ tional clothing (whether or not also suitable for domestic use), of wool , of cotton or of man ­ made textile fibres Bulgaria Hong Kong Hungary D F I BNL UK IRL DK EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK GR EEC 1 000 pieces Tonnes Tonnes 798 142 72 46 105 8 19 1 190 1 126 168 135 94 1 447 8 108 3 086 369 35 22 219 38 2 18 12 715 77 60.03 Bil a) 60.03-24 ; 26 Stockings, under stockings, socks, ankle-socks, sockettes ana the like, knitted or crocheted, not elastic or rubberized : Women's stockings of synthetic textile fibres Romania (') D F I BNL UK IRL DK GR EEC 1 000 pairs 622 (95) (76) ( 81 ) ( 121 ) ( 5 ) ( 13 ) 1 892 (') Plafond-butoir: see Annendix . No L 98 /68 Official Journal of the European Communities 9 . 4 . 81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 78 61.01 All Bill Vf) 1 g) 1 2 3 61.01-09 ; 24 ; 25 ; 26 ; 81 ; 92 ; 95 ; 96 1 Men's and boys ' outer garments : Men's and boys ' woven bath robes, dressing gowns, smoking jackets and similar indoor wear and other outer garments , ex ­ cept garments of categories 6, 14 A, 14 B, 16 , 17 , 21 , 76 and 79 , of wool , of cotton or of man ­ made textile fibres South Korea Hong Kong (') Hungary Macao D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK GR EEC F Tonnes Tonnes Tonnes Tonnes 168 268 37 577 198 (') 3 7 6 1 264 3 376 240 195 600 2 158 34 429 7 032 54" 22 11 270 49 1 4 8 419 130 79 61.01 B II 61.02 B II b) 61.01-22 ; 23 61.02-16 ; 18 Men's and boys ' outer garments : Women's , girls ' and infants ' outer garments : B. Other : Woven swimwear, of wool, of cotton or of man-made textile fibres Hong Kong BNL 1 000 pieces C) 80 61.02 A Women's, girls ' and infants ' outer garments : A. Babies ' garments ; girls ' gar ­ ments up to and including com ­ mercial size 86 : Hong Kong D F I BNL UK IRL DK EEC Tonnes 291 27 27 79 317 5 26 772 (') See Appendix . 9 . 4 . 81 Official Journal of the European Communities No L 98 /69 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1981 80 (cont'd) 61.04 A 61.02-01 ; 03 61.04-01 ; 09 Women's , girls ' and infants ' under garments : A. Babies ' garments ; girls ' gar ­ ments up to and including com ­ mercial size 86 : Babies ' woven garments of wool, of cotton or of man ­ made textile fibres Pakistan Philippines UK UK IRL Tonnes Tonnes 122 116-6 13-8 81 61.02 B I b) II c) e) 8 aa) 9 aa) bb ) cc) 61.02-07 ; 22 ; 23 ; 24 ; 85 ; 90 ; 91 ; 92 Women's , girls ' and infants ' outer garments : B. Other : Women's , girls ' and infant^ woven bath robes, dressing gowns, bed jackets and similar indoor wear and outer gar ­ ments, except garments of cate ­ gories 6, 7 , 15A, 15B, 21 , 26, 27, 29, 76, 79 and 80, of wool, of cotton or of man-made textile fibres Hong Kong Macao Romania ( J ) D F I BNL UK IRL DK EEC F D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes » O 210 45 40 (22) 32 (20) (__) (3 ) 7 158 82 60.04 B IV a) c) 60.04-38 ; 60 . . Urider garments, knitted or cro ­ cheted , not elastic or rubberized : B. Of other textile materials : Under garments , other than babies ', knitted or crocheted, not elastic or rubberized , of wool , of fine animal hair or of regenerated textile fibres Romania ( 2 ) Hong Kong D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK EEC Tonnes Tonnes 523 (73 ) (58 ) (41 ) ( 86) (4 ) ( Ã ) 3 666 459-5 60 31 211 175 9 75-5 1 021 ( ) See Appendix . ( 2) Plafond-butoir: see Appendix . No L 98 /70 Official Journal of the European Communities 9 . 4 . 81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries SÃ ­emberStates Units Quantitative limits from 1 January to 31 December 1981 83 60.05 A II a) b) 4 hh) 1 1 22 33 44 ijij ) 11 kk) 11 Ii ) 11 22 33 44 60.05-04 ; 76 ; 77 ; 78 ; 79 ; 81 ; 85 ; 88 ; 89 ; 90 ; 91 Outer garments and other articles , knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other : Outer garments , knitted or crocheted, not elastic or rubberized, other than gar ­ ments of categories 5, 7 , 26, 27, 28,71,72 , 73 , 74 and 75 , of wool, of cotton or of man-made textile fibres South Korea (') Hong Kong Hungary D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes 78 10 9 7 272 6 3 4 389 342 87 71 195 1 264 (') 6 28 1 993 141 17 14 145 116 2 17 20 472 84 61.06 B C D E 61.06-30 ; 40 ; 50 ; 60 Shawls, scarves, mufflers , mantil ­ las , veils and the like : Other than knitted or crocheted , of wool , of cotton or of man ­ made textile fibres Tonnes 85 61.07 B C D 61.07-30 ; 40 ; 90 Ties, bow ties and cravats : Other than knitted or crocheted, of wool , of cotton or of man ­ made textile fibres 1 000 pieces 86 61.09 A B C E 61.09-20 ; 30 ; 40 ; 80 Corsets , corset belts , suspender ­ belts , brassiÃ ¨res, braces, suspen ­ ders , garters and the like (including such articles of knitted or croche ­ ted fabric), whether or not elastic : Corsets , corset-belts , suspender ­ belts , braces , suspenders , garters and the like (including such arti ­ cles of knitted or crocheted fabric), other than brassiÃ ¨res, whether or not elastic South Korea D F I BNL UK IRL DK GR EEC 1 000 pieces 1 500 529 54 531 263 3 117 8 3 005 (') See Appendix . 9 . 4 . 81 Official Journal of the European Communities No L 98 /71 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 87 61.10 61.10-00 Gloves, mittens, mitts , stockings, socks and sockettes , not knitted or crocheted Hong Kong D F I BNL UK IRL DK EEC Tonnes 404 189 44 138 484 11 40 1 310 88 61.11 61.11-00 Made up accessories for articles of apparel (for example, dress shields, shoulder and other pads, belts , muffs, sleeve protectors, pockets) : Other than knitted or crocheted Tonnes 89 61.05 A 61.05-20 Handkerchiefs : A. Of woven cotton fabric, of a value of more than 15 EUA/kg net weight Hong Kong (') Hungary (') Malaysia (') F 1 000 pieces Tonnes 1 000 pieces 2 850 (') See Annendix . No L 98 /72 Official Journal of the European Communities 9 . 4 . 81 GROUP V Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 90 ex 59.04 59.04-11 ; 13 ; 15 ; 17 ; 18 Twine , cordage, ropes and cables , plaited or not : Twine, cordage, ropes and cables, of synthetic textile fibres , plaited or not Tonnes 91 62.04 All B II 62.04-23 ; 73 Tarpaulins, sails , awnings, sun ­ blinds , tents and camping goods : Tents South Korea (') Hungary Poland Romania (') D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK EEC BNL F Tonnes Tonnes Tonnes Tonnes 769 69 56 402 469 7 15 20 1 807 24 15 131 9 101 1 8 19 308 200 320 92 51.04 AI BI 59.11 A III a) 51.04-03 ; 52 59.11-15 Woven fabrics of man-madÃ ¨ fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : Rubberized textile fabrics, other than rubberized knitted or croche ­ ted goods : A. Rubberized textile fabrics not comprised in B below : III . Other : Woven fabrics of man ­ made textile fibres and rubberized textile woven fabrics, for tyres Tonnes (') See Appendix . 9 . 4 . 81 Official Journal of the European Communities No L 98 /73 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 93 62.03 B I b ) II a) b ) 2 c) 62.03-93 ; 95 ; 97 ; 98 Sacks and bags , of a kind used for the packing of goods : B. Of other textile materials : Sacks and bags , of a kind used for the packing of goods , of woven fabrics , other than made from polyethylene or poly ­ propylene strip Tonnes 94 59.01 59.01-07 ; 12 ; 14 ; 15 ; 16 ; 18 ; 21 ; 29 Wadding and articles of wadding ; textile flock and dust and mill neps Tonnes 95 ex 59.02 59.02-35 ; 41 ; 47 ; 51 ; 57 ; 59 ; 91 ; 95 ; 97 Felt and articles of felt, whether or not impregnated or coated : Felt and articles of felt, whether or not impregnated or coated, other than floor coverings Tonnes 96 59.03 59.03-11 ; 19 ; 30 Bonded fibre fabrics , similar bon ­ ded yarn fabrics , and articles of such fabrics , whether or not im ­ pregnated or coated : Other than clothing and clothing accessories Tonnes 97 59.05 59.05-11 ; 21 ; 29 ; 91 ; 99 Nets and netting made of twine , cordage or rope, and made up fishing nets of yarn , twine, cordage or rope : Nets and netting made of twine, cordage or rope and made up fishing nets of yarn , twine, cordage or rope South Korea D F I BNL UK IRL DK GR EEC Tonnes 65 18 37 38 52 2 26 300 538 98 59.06 59.06-00 Other articles made from yarn , twine, cordage, rope or cables , other than textile fabrics and arti ­ cles made from such fabrics : Other articles made from yarn , twine , cordage, rope or cables , other than textile fabrics , arti ­ cles made from such fabrics and articles of category 97 Tonnes No L 98 /74 Official Journal of the European Communities 9 . 4 . 81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 99 59.07 59.07-10 ; 90 Textile fabrics coated with gum or amylaceous substances , of a kind used for the outer covers of books and the like ; tracing cloth ; prepa ­ red painting canvas ; buckram and similar fabrics for hat foundations and similar uses Tonnes 100 59.08 59.08-10 ; 51 ; 61 ; 71 ; 79 Textile fabrics impregnated , coat ­ ed , covered or laminated with prep ­ arations of cellulose derivatives or of other artificial plastic materials South Korea Hungary UK D F I BNL UK IRL DK GR EEC Tonnes Tonnes 1 060 952 424 656 364 1 115 35 27 84 3 657 101 ex 59.04 . 59.04-80 Twine, cordage, ropes and cables , plaited or not : Other than of synthetic textile fibres Tonnes 102 59.10 59.10-10 ; 31 ; 39 Linoleums and materials prepared on a textile base in a similar man ­ ner to linoleum , whether or not cut to shape or of a kind used as floor coverings ; floor coverings consisting of a coating applied on a textile base, cut to shape or not Tonnes 103 59. 1 1 A I II III b ) B 59.11-11 ; 14 ; 17 ; 20 Rubberized textile fabriÃ §s other than rubberized knitted or croche ­ ted goods : Excluding fabrics for tyres Tonnes 104 59.12 59.12-00 Textile fabrics otherwise impregna ­ ted or coated ; painted canvas being theatrical scenery, studio back-cloths or the like : Textile fabrics , impregnated or coated , other than those of cate ­ gories 99, 100, 102 and 103 ; painted canvas being theatrical scenery, studio back-cloths or the like Romania (') D F I BNL UK IRL DK GR EEC Tonnes ( 17 ) ( 12 ) 91 (7 ) ( 15 ) ( i ) (2 ) 11 122 (') Plafond-butoir : see Appendix . 9 . 4 . 81 Official Journal of the European Communities No L 98 /75 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 105 59.13 59.13-01 ; 11 ; 13 ; 15 ; 19 ; 32 ; 34 ; 35 ; 39 Elastic fabrics and trimmings (other than knitted or crocheted goods) consisting of textile mate ­ rials combined with rubber threads Poland D F I BNL UK IRL DK GR EEC Tonnes 77 15 13 44 136 1 8 3 297 106 59.14 59.14-00 Wicks, of woven, plaited or knitted textile materials , for lamps, stoves, lighters , candles and the like ; tubu ­ lar knitted gas-mantle fabric and incandescent gas mantles Tonnes 107 59.15 59.15-10 ; 90 Textile hosepiping and similar tubing, with or without lining, armour or accessories of other ma ­ terials Tonnes 108 59.16 59.16-00 Transmission, conveyor or eleva ­ tor belts or belting, of textile ma ­ terial , whether or not strengthened with metal or other material Tonnes 109 62.04 AI BI 62.04-21 ; 61 ; 69 Tarpaulins, sails , awnings, sun ­ blinds, tents and camping goods : Woven tarpaulins, sails , awnings and sunblinds Hong Kong (') F Tonnes 180-2 110 62.04 AHI BUI 62.04-25 ; 75 Tarpaulins , sails , awnings, sun ­ blinds, tents and camping goods : Woven pneumatic mattresses Hungary Poland (') D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes 834 358 349 240 443 19 20 55 2 318 629 384 316 149 70 4 50 13 . 1 615 (') See Appendix . No L 98 /76 Official Journal of the European Communities 9 . 4 . 81 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units (Quantitative limits from 1 January to 31 December 1981 m 62.04 AIV B IV 62.04-29 ; 79 Tarpaulins, sails , awnings, sun ­ blinds , tents and camping goods : Camping goods, woven, other than pneumatic mattresses and tents South Korea Hungary D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes 3 2 2 9 4 16 2 38 5 5 8 2 9 3 32 112 62.05 A B D E 62.05-01 ; 10 ; 30 ; 93 ; 98 Other made up textile articles ( including dress patterns): Other made up textile articles , woven , excluding those of cate ­ gories 113 and 114 Tonnes 113 62.05 B 62.05-20 Other made up textile articles ( including dress patterns): B. Floor cloths, dish cloths , dusters and the like : Floor cloths, dish cloths , dusters and the like, other than knitted or crocheted Tonnes 114 59.17 A B II C D 59.17-10 ; 29 ; 31 ; 39 ; 49 ; 51 ; 59 ; 71 ; 79 ; 91 ; 93 ; 95 ; 99 Textile fabrics and textile articles of a kind commonly used in machinery or plant Tonnes 9 . 4 . 81 Official Journal of the European Communities No L 98 /77 GROUP VI Category CCT heading No NIMEXE code ( 1981 ) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1981 115 54.03 54.03-10 ; 31 ; 35 ; 37 ; 39 ; 50 ; 61 ; 69 Flax or ramie yarn , not put up for retail sale Poland D F I BNL UK IRL DK GR EEC Tonnes 103 5 6 13 5 1 3 136 116 54.04 54.04-10 ; 90 Flax or ramie yarn, put up for retail sale Tonnes 117 54.05 54.05-21 ; 25 ; 31 ; 35 ; 38 ; 51 ; 55 ; 61 ; 68 Woven fabrics of flax or of ramie Bulgaria (') Hungary Poland Romania (2 ) I UK D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes Tonnes Tonnes 22 43 48 " 23 150 14 96 1 122 8 462 518 99 170 18 108 3 270 33 1 219 (81 ) 386 (54) (30) (69 ) ( 3 ) (9) 3 512 . 118 62.02 B I b) 62.02-15 Bed linen, table linen and kitchen linen ; curtains and other furnish ­ ing articles : B. Other : Bed linen of flax or ramie, other than knitted or crocheted Bulgaria I UK Tonnes 1 &lt;  ) ') See Appendix . 2 ) Plafond-butoir: see Appendix . 9 . 4 . 81No L 98 /78 Official Journal of the European Communities Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 119 62.02 B II b) III b ) Bed linen, table linen , toilet linen and kitchen linen ; curtains and other furnishing articles : Bulgaria I UK Tonnes C) C) 62.02-61 ; 75 B. Other : Table linen , toilet linen and kit ­ chen linen of flax or ramie, other than knitted or crocheted Poland Romania ( 2 ) D F I BNL UK IRL DK GR EEC D F I BNL UK IRL DK GR EEC Tonnes Tonnes 315 222 151 15 54 3 5 3 768 t 200 (30) (25 ) ( 16) (40) ( i ) ( 6) 3 278 120 62.02 AI B IV b) 62.02-01 ; 87 Bed linen, toilet linen and kitchen linen ; curtains and other furnish ­ ing articles : Curtains (including net curtains) and other furnishing articles , of flax or ramie, other than knitted or crocheted Tonnes 121 ex 59.04 59.04-60 Twine, cordage, ropes and cables , plaited or not : Twine, cordage, ropes and cables , plaited or not, of flax or ramie Poland ( 2 ) D F I BNL UK IRL DK GR EEC Tonnes ( 10 ) 48 (4) (4 ) (4) ( 1 ) ( 1 ) 3 60 122 62.03 Bla) 62.03-91 Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : I. Used : a) Of flax or of sisal : Sacks and bags , of a kind used for the packing of goods , used, of flax or sisal , other than knitted or crocheted Tonnes (') See Appendix . ( 2 ) Plafond butoir: see Appendix . 9 . 4 . 81 Official Journal of the European Communities No L 98 /79 Category CCT heading No NIMEXE code ( 1981 ) Description Third countries MemberStates Units Quantitative limits from 1 January to 31 December 1981 123 ex 58.04 ex 61.06 F 58.04-80 61.06-90 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05 ): Shawls, scarves , mufflers , mantil ­ las , veils and the like : Woven pile fabrics and chenille fabrics of flax or ramie, other than narrow woven fabrics ; shawls, scarves , mufflers , mantil ­ las , veils and the like, of flax or ramie, other than knitted or cro ­ cheted Tonnes No L 98 / 80 Official Journal of the European Communities 9 . 4.81 Appendix to Annex Notes : Where a plafond- butoir is indicated in the Annex, it signifies that the quantitative limit is subject to the plafond-butoir system. Figures shown in brackets represent butoirs. Where the expression 'babies' garments' is used, this is meant also to cover girls' garments up to and including commercial size 86 . Category Supplier country Provision 1 Peru The quantitative limits prescribed in the Annex do not include yarn of Tanguis and Pima qualities . For these yarns of Tanguis and Pima qualities, the following quantitative limits shall apply : (tonnes) 1981 D 1 421 F 262 I 1 118 BNL 306 UK 52 IRL 196 DK 198 GR 8 EEC 3 561 These limits are the subject of adjustment pursuant to arrangements with the supplier country . 2 Bulgaria This quantity covers category 3 . 2 Columbia The quantitative limits prescribed in the Annex include fabrics of synthetic fibres (discontinuous or waste) of category 3 . 2 Peru The quantitative limits prescribed in the Annex do not include fabric of Tanguis and Pima qualities . For these fabrics of Tanguis and Pima qualities, the following quantitative limits shall apply : (tonnes) 1981 D 559 F 223 I 943 BNL 243 UK 52 IRL 51 DK 112 GR 9 EEC 2 192 These limits are the subject of adjustment pursuant to arrangements with the supplier country. 9 . 4 . 81 Official Journal of the European Communities No L 98 / 81 Category Supplier country Provision Thailand2 The quantitative limits prescribed in the Annex include fabrics of synthetic fibres (discontinuous or waste) of category 3 ; within these limits the following sub-limits apply to cotton fabrics of category 2 : (tonnes) 1981 D 3 219 F 278 I 2 131 BNL 692 UK 758 IRL 48 DK 1 154 GR 11 EEC 8 291 This quantity covers category 3 a).2 a) 2 a) 2 a) Bulgaria Colombia Thailand The quantitative limits prescribed in the Annex include fabrics of synthetic fibres (discontinuous or waste) of category 3 a). The quantitative limits prescribed in the Annex for fab ­ rics other than unbleached or bleached of category 2 a) include fabrics of synthetic fibres (discontinuous or waste), other than unbleached or bleached, of category 3 a); within these limits the following sub-limits apply to cotton fabrics other than unbleached or bleached of category 2 a) : ( tonnes) 1981 D 865 F 42 I 291 BNL 268 UK 212 IRL 2 DK 555 GR 4 EEC 2 239 See category 2 . See category 2. See category 2 . See category 2 a). Bulgaria Colombia Thailand Bulgaria Colombia 3 3 3 3 a) 3 a) See category 2 a): Fabric other than unbleached or bleached . No L 98 /82 Official Journal of the European Communities 9 . 4 . 81 Category Supplier country Provision 3 a See category 2 a): Fabric other than unbleached or bleached . Thailand South Korea Romania Hong Kong One singlet shall be reckoned as one half piece. One singlet shall be reckoned as one half piece . 4 4 6 The following sub-limits , apply within the quantitative limits prescribed in the Annex : Trousers (NIMEXE codes 61.01-72 , 74, 76 ; 61.02-66, 68 , 72): ( 1 000 pteces) 1981 D 16 086 F 711 I 556 BNL 2 605 UK 21 763 IRL 63 DK 2 416 EEC 44 200 8 India The following reduced quantitative limit shall apply in respect of imports into France to take account of overshipments in 1977 : 1981 : 769 232 pieces . 10 Hong Kong The quantitative limits prescribed in the Annex include gloves , mittens and mitts , knitted or crocheted, not elastic or rubberized , of category 11 , of wool, of cotton or of man-made textile fibres . The weight equivalent of the quantitative limits prescribed shall not exceed amounts calculated on the basis of 59 grams per pair. The following sub-limit applies within the quantitative limit prescribed in the Annex for Benelux : Gloves, mittens and mitts of category 10 (coated or impregnated) : 1981:2 750 000 pairs . The following sub-limits apply within the quantitative limit prescribed in the Annex for France : Gloves, mittens and mitts of category 10 (coated or impregnated) : 1981 : 565 000 pairs . Gloves, mittens and mitts of category 11 (other than coated or impregnated) : 1981 : 376 000 pairs . Official Journal of the European Communities No L 98 / 839 . 4 . 81 Category Supplier country Provision 11 See category 10 . The quantitative limit prescribed in the Annex for the United Kingdom covers coats and other garments of NIMEXE codes 61.01-01 - and 61.01-09 . Hong Kong South Korea South Korea Within the quantitative limits prescribed in the Annex for categories 1 4 B and 1 5 B taken together, the following sub-limit applies for the United Kingdom : Raincoats of the overcoat type : 14 A 14 B 15 A 15 B 1981 : 971 000 pieces . The quantitative limit prescribed in the Annex for the United Kingdom covers coats and other garments of NIMEXE codes 61.02-05 and 61.02-07 . South Korea South Korea South Korea See category 14 B. The weight equivalents of the quantitative limits prescribed in the Annex shall be : (tonnes) 1981 D 219 F 38 I 22 BNL 50 UK 29 IRL 2 DK 4 GR 1 EEC 365 19 19 19 19 19 20 21 The quantitative limit prescribed in the Annex includes 1 cotton handkerchiefs of category 89 (NIMEXE code 61.05-20). The weight equivalent of the quantitative limits prescribed shall not exceed amounts calculated on the basis of 1 8 grams per handkerchief. The quantitative limit prescribed in the Annex includes category 89 (NIMEXE code 61.05-20). For the purposes of the quantitative limits prescribed in the Annex, the indicative conversion factors shall be 12-6 grams per handkerchief. For imports into Benelux , the indicative equivalent in weight of the quantitative limit, for purposes of internal control only, is 1 000 kg. Hong Kong Hungary India Malaysia Bulgaria South Korea Including products of category 39 . Including woven or of PVC coated knitted fabrics . No L 98 / 84 Official Journal of the European Communities 9 . 4 . 81 Category Supplier country Provision 24 Hong Kong The quantitative limits prescribed in the Annex include women's , girls ' and infants ' (other than babies') pyjamas and night dresses , knitted or crocheted , of cotton or of synthetic textile fibres , of category 25 . The weight equivalent of the quantitative limits prescribed shall not exceed amounts calculated on the basis of 272 grams per piece . See category 24 . See category 20 . 25 39 64 72 78 Hong Kong Bulgaria Poland Hong Kong Hong Kong Concerns NIMEXE code 60.01-51 only. Including products of category 79 . Within this quanti ­ tative limit a sub-limit for the products of category 79 of 234 000 pieces shall apply . Including products of category 81 . Within this quanti ­ tative limit a sub-limit for the products of category 78 shall apply as follows : (tonnes) 1981 D 1 552 F 98 I 125 BNL 275 UK 1 422 IRL 24 DK 271 EEC 3 767 T'he quantitative limit prescribed in the Annex for the United Kingdom does not include garments of NIMEXE code 61.01-09 . 78 79 81 83 83 South Korea Hong Kong Hong Kong South Korea Hong Kong See category 72 . See category 78 . See category 78 . Within the quantitative limit prescribed in the Annex for the United Kingdom, the following limit shall apply : Jackets and coats , knitted or crocheted : 1981 : 469 tonnes . See category 19 . See category 19 . 89 89 Hong Kong Hungary Malaysia89 Including products of category 19 . Within this quanti ­ tative limit a sub-limit for the products of category 19 of 1 350 000 pieces shall apply . 9 . 4 . 81 Official Journal of the European Communities No L 98 / 85 Category Supplier country Provision 91 South Korea The equivalents in pieces of the quantitative limits pre ­ scribed in the Annex shall be : ( 1 000 pieces) 1981 D 153 F 14 I 11 BNL 81 UK 94 IRL 1 DK 3 GR 4 EEC 361 Imports of tents made of cotton can only be made up to a maximum of 10 % of the quantities indicated. Of which 74-22 tonnes for sails other than surf-sails . An exceptional additional quantity of 155 tonnes has been agreed for the United Kingdom. 91 109 110 117 118 119 Romania Hong Kong Poland Bulgaria Bulgaria Bulgaria Including categories 118 and 119 . See category 117 . See category 117 .